ICJ_172_ApplicationCERD_QAT_ARE_2021-02-04_JUD_01_PO_00_EN.txt.                            INTERNATIONAL COURT OF JUSTICE


                            REPORTS OF JUDGMENTS,
                         ADVISORY OPINIONS AND ORDERS


                               APPLICATION
                    OF THE INTERNATIONAL CONVENTION
                    ON THE ELIMINATION OF ALL FORMS
                        OF RACIAL DISCRIMINATION
                         (QATAR v. UNITED ARAB EMIRATES)

                            PRELIMINARY OBJECTIONS


                          JUDGMENT OF 4 FEBRUARY 2021




                                  2021
                           COUR INTERNATIONALE DE JUSTICE


                              RECUEIL DES ARRÊTS,
                       AVIS CONSULTATIFS ET ORDONNANCES


                              APPLICATION
                  DE LA CONVENTION INTERNATIONALE
                SUR L’ÉLIMINATION DE TOUTES LES FORMES
                       DE DISCRIMINATION RACIALE
                         (QATAR c. ÉMIRATS ARABES UNIS)

                           EXCEPTIONS PRÉLIMINAIRES


                             ARRÊT DU 4 FÉVRIER 2021




6 Ord_1221.indb 1                                           4/08/22 08:26

                                                Official citation:
                                   Application of the International Convention
                            on the Elimination of All Forms of Racial Discrimination
                       (Qatar v. United Arab Emirates), Preliminary Objections, Judgment,
                                           I.C.J. Reports 2021, p. 71




                                             Mode officiel de citation :
                                     Application de la convention internationale
                           sur l’élimination de toutes les formes de discrimination raciale
                          (Qatar c. Emirats arabes unis), exceptions préliminaires, arrêt,
                                              C.I.J. Recueil 2021, p. 71




                    ISSN 0074-4441
                                                                    Sales number
                                                                    No de vente:    1221
                    ISBN 978-92-1-003883-6

                                     © 2022 ICJ/CIJ, United Nations/Nations Unies
                                         All rights reserved/Tous droits réservés

                                         Printed in France/Imprimé en France




6 Ord_1221.indb 2                                                                             4/08/22 08:26

                                                    4 FEBRUARY 2021

                                                         JUDGMENT




                                 APPLICATION
                      OF THE INTERNATIONAL CONVENTION
                      ON THE ELIMINATION OF ALL FORMS
                          OF RACIAL DISCRIMINATION
                       (QATAR v. UNITED ARAB EMIRATES)
                           PRELIMINARY OBJECTIONS




                                  APPLICATION
                      DE LA CONVENTION INTERNATIONALE
                    SUR L’ÉLIMINATION DE TOUTES LES FORMES
                           DE DISCRIMINATION RACIALE
                        (QATAR c. ÉMIRATS ARABES UNIS)
                          EXCEPTIONS PRÉLIMINAIRES




                                                     4 FÉVRIER 2021

                                                          ARRÊT




6 Ord_1221.indb 3                                                     4/08/22 08:26

                    71 	




                                              TABLE OF CONTENTS

                                                                                            Paragraphs

                    Chronology of the Procedure                                                 1‑25
                        I. Introduction                                                        26‑40
                           A. Factual background                                               26-34
                           B. The jurisdictional basis invoked and the preliminary objec-
                              tions raised                                                     35-40
                    II. Subject-­Matter of the Dispute                                         41‑70
                    III. First Preliminary Objection: Jurisdiction Ratione Mat­
                         eriae                                                                71‑114
                          A. The question whether the term “national origin” encom-
                             passes current nationality                                       74-105
                             1. The term “national origin” in accordance with its ordi-
                                nary meaning, read in its context and in the light of the
                                object and purpose of CERD                                     78-88
                             2. The term “national origin” in the light of the travaux
                                préparatoires as a supplementary means of interpretation       89-97

                             3. The practice of the CERD Committee                            98-101
                             4. The jurisprudence of regional human rights courts            102-104

                             5. Conclusion on the interpretation of the term “national
                                origin”105
                          B. The question whether the measures imposed by the UAE on
                             certain Qatari media corporations come within the scope of
                             the Convention                                            106-108
                          C. The question whether the measures that Qatar characterizes
                             as “indirect discrimination” against persons of Qatari
                             national origin fall within the scope of the Convention   109-113

                         D. General conclusion                                                   114
                    Operative Clause                                                             115




                    4




6 Ord_1221.indb 4                                                                                        4/08/22 08:26

                    72




                                   INTERNATIONAL COURT OF JUSTICE


        2021
                                                     YEAR 2021
     4 February
     General List                                  4 February 2021
       No. 172

                                    APPLICATION
                         OF THE INTERNATIONAL CONVENTION
                          ON THE ELIMINATION OF ALL FORMS
                             OF RACIAL DISCRIMINATIONS
                                   (QATAR v. UNITED ARAB EMIRATES)



                                         PRELIMINARY OBJECTIONS



                       Factual background.
                       Measures announced by the United Arab Emirates (“UAE”) on 5 June 2017 —
                    Severance of diplomatic relations with Qatar — Entry ban — Travel bans — Expul-
                    sion order —Closure by UAE of airspace and seaports — Additional measures relat-
                    ing to Qatari media corporations and speech in support of Qatar — Communication
                    of Qatar submitted to the Committee on the Elimination of Racial Discrimination
                    (“CERD Committee”) on 8 March 2018 — Decisions on jurisdiction and admissi-
                    bility of inter-State communication given by the CERD Committee on 27 August
                    2019 — CERD Committee rejects preliminary exceptions raised by the UAE —
                    Appointment of an ad hoc Conciliation Commission.



                                                           *
                      Jurisdictional basis invoked and preliminary objections raised.
                      Article 22 of the International Convention on the Elimination of All Forms of
                    Racial Discrimination (“CERD”) — Preliminary objection to jurisdiction ratione
                    materiae — Preliminary objection based on alleged failure to satisfy procedural
                    preconditions of Article 22 of CERD.

                                                           *


                    5




6 Ord_1221.indb 6                                                                                      4/08/22 08:26

                    73 	                application of the cerd (judgment)

                        Subject-­matter of the dispute.
                       Applicant required to indicate subject-­matter of dispute in its application —
                    Court itself determines subject-­matter of dispute on objective basis.
                       Qatar makes three claims of racial discrimination — First claim arising out of
                    travel bans and expulsion order — Second claim arising from restrictions on
                    Qatari media corporations — Third claim that measures taken result in “indirect
                    discrimination” on the basis of Qatari national origin.

                       Claim arising out of travel bans and expulsion order — Qatar’s contention that
                    express reference to Qatari nationals constitutes discrimination on basis of current
                    nationality — UAE’s argument that such differentiation based on nationality does
                    not violate CERD — Parties hold opposing views on whether the term “national
                    origin” in Article 1, paragraph 1, of CERD encompasses current nationality.



                       Claim arising from restrictions on Qatari media corporations — Disagreement
                    on whether measures directly targeted those corporations in a racially discrimina-
                    tory manner.
                       Claim of “indirect discrimination” against persons of Qatari national origin —
                    Qatar’s assertion that expulsion order and travel bans give rise to “indirect dis-
                    crimination” — Qatar’s allegations that restrictions on media corporations and
                    limitations on freedom of expression result in “indirect discrimination” — UAE’s
                    contention that claim was not presented in Application — Rules of Court do not
                    preclude Qatar from refining the legal arguments presented in its Application or
                    advancing new arguments — Parties hold opposing views over Qatar’s claim that
                    UAE has engaged in “indirect discrimination”.



                       Conclusion that the Parties disagree in respect of Qatar’s three claims that
                    UAE has violated its obligations under CERD — Parties’ disagreements in respect
                    of these claims form the subject‑matter of the dispute.


                                                             *
                       First preliminary objection: jurisdiction ratione materiae.
                       Question whether term “national origin” encompasses current nationality —
                    Interpretation of “national origin” in Article 1, paragraph 1, of CERD on the
                    basis of Article 31 and 32 of the Vienna Convention on the Law of Treaties —
                    Ordinary meaning of term “national origin” does not encompass current national-
                    ity — Context in which term used in CERD, in particular paragraphs 2 and 3 of
                    Article 1, supports ordinary meaning — Ordinary meaning also supported by
                    object and purpose of CERD — The term “national origin”, in accordance with its
                    ordinary meaning, read in its context and in light of object and purpose of CERD,
                    does not encompass current nationality — Travaux préparatoires confirm this
                    interpretation — Practice of the CERD Committee — General Recommenda-
                    tion XXX — Careful consideration by Court of position taken by CERD Committee
                    therein — Court’s conclusion reached using relevant rules of treaty interpretation —
                    Jurisprudence of regional human rights courts of little help — Conclusion that the

                    6




6 Ord_1221.indb 8                                                                                          4/08/22 08:26

                     74 	                application of the cerd (judgment)

                     term “national origin” does not encompass current nationality — First claim con-
                     sequently does not fall within scope of CERD.



                        Question whether measures imposed on Qatari media corporations come within
                     scope of CERD — Convention concerns only individuals or groups of individu-
                     als — Reference to “institutions” in Article 2, paragraph 1 (a), does not include
                     media corporations — Second claim, which relates to media corporations, does not
                     fall within scope of CERD.

                        Question whether “indirect discrimination” falls within scope of CERD —
                     Whether measures capable of falling within scope of CERD if, by their purpose or
                     effect, they result in racial discrimination against persons on the basis of their
                     Qatari national origin — Collateral or secondary effects on persons born in Qatar
                     or of Qatari parents, or on family members of Qatari citizens residing in the UAE,
                     do not constitute discrimination under CERD — Measures of which Qatar com-
                     plains do not entail, either by their purpose or by their effect, racial discrimination
                     under CERD — Court does not have jurisdiction to entertain third claim, which
                     relates to “indirect discrimination”.



                                                               *
                       First preliminary objection upheld — No need to consider second preliminary
                     objection.




                                                        JUDGMENT

                     Present: 
                              President Yusuf; Vice‑President Xue; Judges Tomka, Abraham,
                              Bennouna, Cançado Trindade, Donoghue, Gaja, Sebutinde,
                              Bhandari, Robinson, Crawford, Gevorgian, Salam, Iwasawa;
                              Judges ad hoc Cot, Daudet; Registrar Gautier.


                        In the case concerning the application of the International Convention on the
                     Elimination of All Forms of Racial Discrimination,

                         between

                     the State of Qatar,
                     represented by
                       Mr. Mohammed Abdulaziz Al‑Khulaifi, Legal Adviser to H.E. the Deputy
                          Prime Minister and Minister for Foreign Affairs of the State of Qatar,
                          Dean of the College of Law, Qatar University,
                       as Agent;


                     7




6 Ord_1221.indb 10                                                                                             4/08/22 08:26

                     75 	                application of the cerd (judgment)

                         Mr. Vaughan Lowe, QC, Emeritus Chichele Professor of Public International
                          Law, University of Oxford, member of the Institut de droit international,
                          Essex Court Chambers, member of the Bar of England and Wales,

                         Mr. Pierre Klein, Professor of International Law, Université libre de Brux-
                          elles,
                         Ms Catherine Amirfar, Debevoise & Plimpton LLP, member of the Bar of
                          the State of New York,
                         Mr. Lawrence H. Martin, Foley Hoag LLP, member of the Bars of the Dis-
                          trict of Columbia and the Commonwealth of Massachusetts,
                         Mr. Nico Schrijver, Professor of International Law, Leiden University, mem-
                          ber of the Institut de droit international,
                         as Counsel and Advocates;
                         H.E. Mr. Abdullah bin Hussein Al‑Jaber, Ambassador of the State of Qatar
                            to the Kingdom of the Netherlands,
                         Mr. Ahmad Al‑Mana, Ministry of Foreign Affairs of the State of Qatar,
                         Mr. Jassim Al‑Kuwari, Ministry of Foreign Affairs of the State of Qatar,
                         Mr. Nasser Al‑Hamad, Ministry of Foreign Affairs of the State of Qatar,
                         Ms Hanadi Al‑Shafei, Ministry of Foreign Affairs of the State of Qatar,
                         Ms Hessa Al‑Dosari, Ministry of Foreign Affairs of the State of Qatar,
                         Ms Sara Al‑Saadi, Ministry of Foreign Affairs of the State of Qatar,
                         Ms Amna Al‑Nasser, Ministry of Foreign Affairs of the State of Qatar,
                         Mr. Ali Al‑Hababi, Embassy of the State of Qatar in the Netherlands,
                         Mr. Rashed Al‑Naemi, Embassy of the State of Qatar in the Netherlands,
                         Mr. Abdulla Al‑Mulla, Ministry of Foreign Affairs of the State of Qatar,
                         as Advisers;
                         Mr. Pemmaraju Sreenivasa Rao, Special Adviser in the Office of the Attorney
                            General of the State of Qatar, former member of the International Law
                            Commission, member of the Institut de droit international,
                         Mr. Surya Subedi, QC (Hon.), Professor of International Law, University of
                            Leeds, member of the Institut de droit international, Three Stone Cham-
                            bers, member of the Bar of England and Wales,
                         Ms Loretta Malintoppi, 39 Essex Chambers, Singapore, member of the Bar
                            of Rome,
                         Mr. Pierre d’Argent, Professor of International Law, Université catholique de
                            Louvain, member of the Institut de droit international, Foley Hoag LLP,
                            member of the Bar of Brussels,
                         Mr. Constantinos Salonidis, Foley Hoag LLP, member of the Bars of the
                            State of New York and Greece,
                         Ms Floriane Lavaud, Debevoise & Plimpton LLP, member of the Bars of the
                            State of New York and Paris, Solicitor of the Senior Courts of England
                            and Wales,
                         Mr. Ioannis Konstantinidis, Assistant Professor of International Law, Col-
                            lege of Law, Qatar University,
                         Mr. Ali Abusedra, Legal Counsel, Ministry of Foreign Affairs of the State of
                            Qatar,
                         Ms Merryl Lawry‑White, Debevoise & Plimpton LLP, member of the Bar of
                            the State of New York, Solicitor Advocate of the Senior Courts of England
                            and Wales,


                     8




6 Ord_1221.indb 12                                                                                       4/08/22 08:26

                     76 	              application of the cerd (judgment)

                         Ms Ashika Singh, Debevoise & Plimpton LLP, member of the Bar of the
                          State of New York,
                         Ms Julianne Marley, Debevoise & Plimpton LLP, member of the Bar of the
                          State of New York,
                         Ms Rhianna Hoover, Debevoise & Plimpton LLP, member of the Bar of the
                          State of New York,
                         Mr. Joseph Klingler, Foley Hoag LLP, member of the Bars of the State of
                          New York and the District of Columbia,
                         Mr. Peter Tzeng, Foley Hoag LLP, member of the Bars of the State of
                          New York and the District of Columbia,
                         as Counsel;
                         Ms Mary‑Grace McEvoy, Debevoise & Plimpton LLP,
                         Mr. Andrew Wharton, Debevoise & Plimpton LLP,
                         Mr. Jacob Waltner, Debevoise & Plimpton LLP,
                         as Assistants,

                         and

                     the United States of America,
                     represented by
                       H.E. Ms Hissa Abdullah Ahmed Al‑Otaiba, Ambassador of the United Arab
                          Emirates to the Kingdom of the Netherlands,
                       as Agent;
                       H.E. Mr. Abdalla Hamdan AlNaqbi, Director of International Law Depart-
                          ment, Ministry of Foreign Affairs and International Co‑operation of the
                          United Arab Emirates,
                       H.E. Ms Lubna Qassim Al Bastaki, Deputy Permanent Representative of the
                          Permanent Mission of the United Arab Emirates to the United Nations
                          Office and other international organizations in Geneva,
                       Mr. Scott Sheeran, Senior Legal Adviser to the Minister of State for Foreign
                          Affairs, Ministry of Foreign Affairs and International Co‑operation of the
                          United Arab Emirates, Barrister and Solicitor of the High Court of New
                          Zealand,
                       as Representatives and Advocates;
                       Sir Daniel Bethlehem, QC, Barrister, Twenty Essex Chambers, member of the
                          Bar of England and Wales,
                       Mr. Mathias Forteau, Professor, University Paris Nanterre,
                       as Counsel and Advocates;
                       Mr. Abdulla Al Jasmi, Head of the Multilateral Treaties and Agreements
                          Section, International Law Department, Ministry of Foreign Affairs and
                          International Co‑operation of the United Arab Emirates,
                       Mr. Mohamed Salim Ali Alowais, Head of the International Organizations
                          and Courts Section, Embassy of the United Arab Emirates in the Nether-
                          lands,
                       Ms Majd Abdelqadir Mohamed Abdalla, Senior Legal Researcher, Multi-­
                          lateral Treaties and Agreements Section, International Law Department,
                          Ministry of Foreign Affairs and International Co‑operation of the United
                          Arab Emirates,

                     9




6 Ord_1221.indb 14                                                                                     4/08/22 08:26

                     77 	               application of the cerd (judgment)

                       Mr. Rashed Jamal Ibrahim Ibrahim Azzam, Legal Researcher for Interna-
                        tional Relations, International Law Department, Ministry of Foreign
                        Affairs and International Co‑operation of the United Arab Emirates,

                       as Representatives;
                       Ms Caroline Balme, Legal Adviser to the Minister of State for Foreign
                           Affairs, Ministry of Foreign Affairs and International Co‑operation of the
                           United Arab Emirates,
                       Mr. Paolo Busco, Legal Adviser to the Minister of State for Foreign Affairs,
                           Ministry of Foreign Affairs and International Co‑operation of the United
                           Arab Emirates, member of the Italian Bar, registered European lawyer
                           with the Bar of England and Wales,
                       Mr. Charles L. O. Buderi, Partner, Curtis, Mallet‑Prevost, Colt & Mosle
                           LLP, London, member of the Bars of the District of Columbia and the
                           State of California,
                       Mr. Simon Olleson, Barrister, Twenty Essex Chambers, member of the Bar of
                           England and Wales,
                       Ms Luciana T. Ricart, LLM, New York University School of Law, Partner,
                           Curtis, Mallet‑Prevost, Colt & Mosle LLP, London, member of the­
                          Buenos Aires Bar Association and Solicitor of the Senior Courts of
                          ­England and Wales,
                       Mr. Hal Shapiro, Partner, Akin Gump Strauss Hauer & Feld LLP, Washing-
                           ton, DC,
                       as Counsel;
                       Ms Patricia Jimenez Kwast, international law and dispute settlement consult-
                           ant, DPhil candidate, University of Oxford,
                       as Assistant Counsel,

                       The Court,
                       composed as above,
                       after deliberation,
                       delivers the following Judgment:

                         1. On 11 June 2018, the State of Qatar (hereinafter referred to as “Qatar”)
                     filed in the Registry of the Court an Application instituting proceedings against
                     the United Arab Emirates (hereinafter referred to as the “UAE”) with regard to
                     alleged violations of the International Convention on the Elimination of All
                     Forms of Racial Discrimination of 21 December 1965 (hereinafter “CERD” or
                     the “Convention”).
                         2. In its Application, Qatar seeks to found the Court’s jurisdiction on Arti-
                     cle 36, paragraph 1, of the Statute of the Court and on Article 22 of CERD.
                         3. On 11 June 2018, Qatar also submitted a Request for the indication of
                     provisional measures, referring to Article 41 of the Statute and to Articles 73, 74
                     and 75 of the Rules of Court.
                         4. The Registrar immediately communicated to the Government of the UAE
                     the Application, in accordance with Article 40, paragraph 2, of the Statute of
                     the Court, and the Request for the indication of provisional measures, in accor-


                     10




6 Ord_1221.indb 16                                                                                         4/08/22 08:26

                     78 	               application of the cerd (judgment)

                     dance with Article 73, paragraph 2, of the Rules of Court. He also notified the
                     Secretary‑General of the United Nations of the filing of the Application and the
                     Request for the indication of provisional measures by Qatar.
                        5. In addition, by a letter dated 13 June 2018, the Registrar informed all
                     Member States of the United Nations of the filing of the above‑mentioned
                     Application and Request for the indication of provisional measures.
                        6. Pursuant to Article 40, paragraph 3, of the Statute of the Court, the Regis-
                     trar notified the Member States of the United Nations, through the Secretary‑­
                     General, of the filing of the Application, by transmission of the printed bilingual
                     text thereof.
                        7. Since the Court included upon the Bench no judge of the nationality of
                     either Party, each Party proceeded to exercise the right conferred upon it by
                     Article 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in the case.
                     Qatar chose Mr. Yves Daudet and the UAE Mr. Jean‑Pierre Cot.

                       8. By its Order of 23 July 2018, the Court, having heard the Parties, indicated
                     the following provisional measures:
                              “(1) The United Arab Emirates must ensure that
                            (i) families that include a Qatari, separated by the measures adopted by
                                the United Arab Emirates on 5 June 2017, are reunited;
                           (ii) Qatari students affected by the measures adopted by the United Arab
                                Emirates on 5 June 2017 are given the opportunity to complete their
                                education in the United Arab Emirates or to obtain their educational
                                records if they wish to continue their studies elsewhere; and
                          (iii) Qataris affected by the measures adopted by the United Arab Emirates
                                on 5 June 2017 are allowed access to tribunals and other judicial organs
                                of the United Arab Emirates;
                             (2) Both Parties shall refrain from any action which might aggravate or
                          extend the dispute before the Court or make it more difficult to resolve.”
                          (I.C.J. Reports 2018 (II), pp. 433‑434, para. 79.)
                        9. Pursuant to Article 43, paragraph 1, of the Rules of Court, the Registrar
                     addressed to States parties to CERD the notifications provided for in Article 63,
                     paragraph 1, of the Statute. In addition, in accordance with Article 69, para-
                     graph 3, of the Rules of Court, the Registrar addressed to the United Nations,
                     through its Secretary‑General, the notifications provided for in Article 34, para-
                     graph 3, of the Statute.
                        10. By an Order dated 25 July 2018, the President of the Court fixed 25 April
                     2019 and 27 January 2020 as the respective time‑limits for the filing in the case
                     of a Memorial by Qatar and a Counter‑Memorial by the UAE.

                        11. On 22 March 2019, the UAE, referring to Article 41 of the Statute and
                     Articles 73, 74 and 75 of the Rules of Court, also submitted a Request for the
                     indication of provisional measures, in order to “preserve the UAE’s procedural
                     rights” and “prevent Qatar from further aggravating or extending the dispute
                     between the Parties pending a final decision in th[e] case”.
                        12. The Deputy‑Registrar immediately communicated a copy of the said
                     Request to the Government of Qatar. He also notified the Secretary‑General of
                     the United Nations of the filing of the UAE’s Request for the indication of pro-
                     visional measures.


                     11




6 Ord_1221.indb 18                                                                                          4/08/22 08:26

                     79 	               application of the cerd (judgment)

                        13. Qatar filed its Memorial in the case on 25 April 2019, within the time‑limit
                     fixed by the President of the Court.
                        14. On 30 April 2019, within the time‑limit prescribed by Article 79, para-
                     graph 1, of the Rules of Court of 14 April 1978 as amended on 1 February 2001,
                     the UAE presented preliminary objections to the jurisdiction of the Court and
                     the admissibility of the Application. Consequently, by an Order of 2 May 2019,
                     having noted that, by virtue of Article 79, paragraph 5, of the Rules of Court of
                     14 April 1978 as amended on 1 February 2001, the proceedings on the merits
                     were suspended, the President of the Court fixed 30 August 2019 as the time‑limit
                     within which Qatar could present a written statement of its observations and
                     submissions on the preliminary objections raised by the UAE.
                        15. By its Order of 14 June 2019, the Court, having heard the Parties, rejected
                     the Request for the indication of provisional measures submitted by the UAE
                     on 22 March 2019.
                        16. Qatar filed a written statement of its observations and submissions on the
                     preliminary objections raised by the UAE on 30 August 2019, within the
                     time‑limit fixed by the President of the Court.
                        17. By a letter dated 3 September 2019, the Registrar, acting pursuant to
                     Article 69, paragraph 3, of the Rules of Court, transmitted to the Secretary‑­
                     General of the United Nations copies of the written proceedings filed thus far in
                     the case, and asked whether the Organization intended to present observations
                     in writing under that provision in relation to the preliminary objections raised
                     by the UAE. By a letter dated 27 September 2019, the Under‑Secretary‑General
                     for Legal Affairs of the United Nations stated that the Organization did not
                     intend to submit any observations in writing within the meaning of Article 69,
                     paragraph 3, of the Rules of Court.
                        18. By a letter dated 19 August 2020, the Agent of the UAE, referring to
                     Article 56 of the Rules of Court and Practice Directions IX and IXbis, expressed
                     the wish of her Government to produce three new documents. By a letter dated
                     24 August 2020, the Agent of Qatar informed the Court that his Government
                     consented to the production of the three new documents by the UAE and
                     expressed the wish of his Government also to produce four new documents
                     under Article 56, paragraph 1, of the Rules of Court. By a letter dated 26 August
                     2020, the Agent of the UAE informed the Court that her Government had no
                     objection to the production of the four new documents by Qatar. Accordingly,
                     the documents submitted by both Parties were added to the case file.

                        19. Pursuant to Article 53, paragraph 2, of its Rules, the Court, after ascer-
                     taining the views of the Parties, decided that copies of the pleadings and the
                     documents annexed would be made accessible to the public on the opening of
                     the oral proceedings, with the exception of Annexes 163, 165‑243, 247‑263,
                     265‑271 and Exhibit B of Annex 272 of Qatar’s Memorial, and Exhibit A of
                     Annex 272‑A of Qatar’s Written Statement on the Preliminary Objections of the
                     UAE.
                        20. Public hearings on the preliminary objections raised by the UAE were
                     held by video link from 31 August 2020 to 7 September 2020, at which the
                     Court heard the oral arguments and replies of:
                     For the UAE: H.E. Ms Hissa Abdullah Ahmed Al‑Otaiba,
                                   H.E. Mr. Abdalla Hamdan AlNaqbi,
                                   Ms Lubna Qassim Al Bastaki,
                                   Sir Daniel Bethlehem,

                     12




6 Ord_1221.indb 20                                                                                         4/08/22 08:26

                     80 	               application of the cerd (judgment)

                                    Mr. Scott Sheeran,
                                    Mr. Mathias Forteau.
                     For Qatar:	Mr. Mohammed Abdulaziz Al‑Khulaifi,
                                 Mr. Pierre Klein,
                                 Ms Catherine Amirfar,
                                 Mr. Lawrence H. Martin,
                                 Mr. Nico Schrijver,
                                 Mr. Vaughan Lowe.

                                                              *
                       21. In the Application, the following claims were made by Qatar:
                             “65. Qatar, in its own right and as parens patriae of its citizens, respect-
                          fully requests the Court to adjudge and declare that the UAE, through its
                          State organs, State agents, and other persons and entities exercising govern-
                          mental authority, and through other agents acting on its instructions or
                          under its direction and control, has violated its obligations under Articles 2,
                          4, 5, 6, and 7 of the CERD by taking, inter alia, the following unlawful
                          actions:

                          (a) Expelling, on a collective basis, all Qataris from, and prohibiting the
                              entry of all Qataris into, the UAE on the basis of their national origin;

                          (b) Violating other fundamental rights, including the rights to marriage
                              and choice of spouse, freedom of opinion and expression, public health
                              and medical care, education and training, property, work, participation
                              in cultural activities, and equal treatment before tribunals;


                          (c) Failing to condemn and instead encouraging racial hatred against
                              Qatar and Qataris and failing to take measures that aim to combat
                              prejudices, including by inter alia: criminalizing the expression of sym-
                              pathy toward Qatar and Qataris; allowing, promoting, and financing
                              an international anti‑Qatar public and social‑media campaign; silenc-
                              ing Qatari media; and calling for physical attacks on Qatari entities;
                              and

                          (d) Failing to provide effective protection and remedies to Qataris to seek
                              redress against acts of racial discrimination through UAE courts and
                              institutions.

                             66. Accordingly, Qatar respectfully requests the Court to order the UAE
                          to take all steps necessary to comply with its obligations under CERD and,
                          inter alia:
                          (a) Immediately cease and revoke the discriminatory measures, including
                               but not limited to the directives against ‘sympathizing’ with Qataris,
                               and any other national laws that discriminate de jure or de facto against
                               Qataris on the basis of their national origin;


                     13




6 Ord_1221.indb 22                                                                                          4/08/22 08:26

                     81 	              application of the cerd (judgment)

                          (b) Immediately cease all other measures that incite discrimination (inclu-
                              ding media campaigns and supporting others to propagate discrimina-
                              tory messages) and criminalize such measures;
                          (c) Comply with its obligations under the CERD to condemn publicly
                              racial discrimination against Qataris, pursue a policy of eliminating
                              racial discrimination, and adopt measures to combat such prejudice;

                          (d) Refrain from taking any further measures that would discriminate
                              against Qataris within its jurisdiction or control;

                          (e) Restore rights of Qataris to, inter alia, marriage and choice of spouse,
                              freedom of opinion and expression, public health and medical care,
                              education and training, property, work, participation in cultural activ-
                              ities, and equal treatment before tribunals, and put in place measures
                              to ensure those rights are respected;


                          (f) Provide assurances and guarantees of non‑repetition of the UAE’s ille-
                              gal conduct; and
                          (g) Make full reparation, including compensation, for the harm suffered as
                              a result of the UAE’s actions in violation of the CERD.”
                       22. In the written proceedings on the merits, the following submissions were
                     presented on behalf of the Government of Qatar in its Memorial:
                            “On the basis of the facts and legal arguments presented in this Memorial,
                          Qatar, in its own right and as parens patriae of its citizens, respectfully
                          requests the Court:
                          1. To adjudge and declare that the UAE, by the acts and omissions of its
                              organs, agents, persons, and entities exercising governmental authority,
                              and through other agents acting on its instructions or under its direc-
                              tion and control, is responsible for violations of the CERD, namely
                              Articles 2 (1), 4, 5, 6 and 7, including by:
                             (a)		expelling, on a collective basis, all Qataris from the UAE;
                             (b) applying the Absolute Ban and Modified Travel Ban in violation of
                                  fundamental rights that must be guaranteed equally to all under the
                                  CERD, regardless of national origin, including the rights to family,
                                  freedom of opinion and expression, education and training, prop-
                                  erty, work, and equal treatment before tribunals;


                             (c) engaging in, sponsoring, supporting, and otherwise encouraging
                                 racial discrimination, including racially discriminatory incitement
                                 against Qataris, most importantly by criminalizing ‘sympathy’ with
                                 Qatar and orchestrating, funding, and actively promoting a cam-
                                 paign of hatred against Qatar and Qataris, and thereby failing to
                                 nullify laws and regulations that have the effect of creating or per-
                                 petuating racial discrimination, to take ‘all appropriate’ measures
                                 to combat the spread of prejudice and negative stereotypes, and to
                                 promote tolerance, understanding and friendship; and



                     14




6 Ord_1221.indb 24                                                                                       4/08/22 08:26

                     82 	                 application of the cerd (judgment)

                               (d) failing to provide access to effective protection and remedies to
                                   Qataris to seek redress against acts of racial discrimination under
                                   the CERD through UAE tribunals or institutions, including the
                                   right to seek reparation;

                          2.    To adjudge and declare that the UAE has violated the Court’s Order
                                on Provisional Measures of 23 July 2018;

                          3.  And further to adjudge and declare that the UAE is obligated to cease
                              its ongoing violations, make full reparation for all material and moral
                              damage caused by its internationally wrongful acts and omissions
                              under the CERD, and offer assurances and guarantees of non‑­
                              repetition.
                          4. Accordingly, the Court is respectfully requested to order that the UAE:
                              
                             (a) immediately cease its ongoing internationally wrongful acts and
                                  omissions in contravention of Articles 2 (1), 4, 5, 6, and 7 of the
                                  Convention as requested in Chapter VII;

                               (b) provide full reparation for the harm caused by its actions, including
                                   (i) restitution by lifting the ongoing Modified Travel Ban as it applies
                                   to Qataris collectively based on their national origin; (ii) financial
                                   compensation for the material and moral damage suffered by Qatar
                                   and Qataris, in an amount to be quantified in a separate phase of
                                   these proceedings; and (iii) satisfaction in the forms of a declaration
                                   of wrongfulness and an apology to Qatar and the Qatari people, as
                                   requested in Chapter VII; and

                               (c) provide Qatar with assurances and guarantees of non‑repetition in
                                   written form as requested in Chapter VII.”
                       23. In the preliminary objections, the following submissions were presented
                     on behalf of the Government of the UAE:
                             “239. On the basis of each of the three independent preliminary objec-
                          tions explained above, the United Arab Emirates respectfully requests the
                          Court to adjudge and declare that the Court lacks jurisdiction over Qatar’s
                          Application of 11 June 2018 and that the Application is inadmissible.

                             240. The United Arab Emirates reserves the right to amend and supplement
                          this submission in accordance with the provisions of the Statute and the Rules
                          of Court. The United Arab Emirates also reserves the right to submit further
                          objections to the jurisdiction of the Court and to the admissibility of Qatar’s
                          claims if the case were to proceed to any subsequent phase.”
                        24. In the written statement of its observations and submissions on the pre-
                     liminary objections, the following submissions were presented on behalf of the
                     Government of Qatar:
                            “For the reasons described above, Qatar respectfully requests that the
                          Court:
                          1. Reject the Preliminary Objections presented by the UAE;


                     15




6 Ord_1221.indb 26                                                                                            4/08/22 08:26

                     83 	                     application of the cerd (judgment)

                          2.    Hold that it has jurisdiction to hear the claims presented by Qatar as
                                set out in the Memorial, and that these claims are admissible; and

                          3.    Proceed to hear those claims on the merits.”
                       25. At the oral proceedings on the preliminary objections, the following sub-
                     missions were presented by the Parties:
                     On behalf of the Government of the UAE,
                     at the hearing of 4 September 2020:
                            “The United Arab Emirates respectfully requests the Court to adjudge
                          and declare that the Court lacks jurisdiction to address the claims brought
                          by the State of Qatar by its Application dated 11 June 2018.”
                     On behalf of the Government of Qatar,
                     at the hearing of 7 September 2020:
                            “In accordance with Article 60 of the Rules of Court, for the reasons
                          explained in our Written Statement of 30 August 2019 and during these
                          hearings, Qatar respectfully asks the Court to:
                          (a) Reject the Preliminary Objections presented by the UAE;

                          (b) Hold that it has jurisdiction to hear the claims presented by Qatar as
                              set out in its Application and Memorial; and
                          (c) Proceed to hear those claims on the merits;
                          (d) Or, in the alternative, reject the Second Preliminary Objection pre-
                              sented by the UAE and hold, in accordance with the provisions of
                              Article 79ter, paragraph 4, of the Rules of Court, that the First Prelim-
                              inary Objection submitted by the UAE does not possess an exclusively
                              preliminary character.”


                                                                              *
                                                                          *       *


                                                                I. Introduction

                                                           A. Factual Background
                       26. On 5 June 2017, the UAE issued a statement (hereinafter the
                     “5 June 2017 statement”) which provided, in relevant part, that

                          “based on the insistence of the State of Qatar to continue to under-
                          mine the security and stability of the region and its failure to honour
                          international commitments and agreements, it has been decided to
                          take the following measures that are necessary for safeguarding the
                          interests of the [Gulf Cooperation Council] States in general and those
                          of the brotherly Qatari people in particular:
                          �����������������������������������������������������������������������������������������������������������������

                     16




6 Ord_1221.indb 28                                                                                                                             4/08/22 08:26

                     84 	              application of the cerd (judgment)

                          2. Preventing Qatari nationals from entering the UAE or crossing
                             its point of entry, giving Qatari residents and visitors in the UAE
                             14 days to leave the country for precautionary security reasons.
                             The UAE nationals are likewise banned from traveling to or stay-
                             ing in Qatar or transiting through its territories.”

                         The Gulf Cooperation Council (hereinafter the “GCC”) is an intergov-
                     ernmental political and economic union of which Qatar and the UAE
                     were founding members in 1981, along with the Kingdom of Bahrain, the
                     State of Kuwait, the Sultanate of Oman and the Kingdom of Saudi Ara-
                     bia.
                         27. In addition, the 5 June 2017 statement announced the severance of
                     diplomatic relations with Qatar, in support of actions taken by the
                     ­Kingdom of Bahrain and the Kingdom of Saudi Arabia, giving Qatari
                      diplomats 48 hours to leave the UAE. It also proclaimed the “[c]losure of
                      UAE airspace and seaports for all Qataris in 24 hours and banning [of]
                      all Qatari means of transportation, coming to or leaving the UAE, from
                      crossing, entering or leaving the UAE territories”.


                       28. The 5 June 2017 statement explained:
                             “The UAE is taking these decisive measures as a result of the Qatari
                          authorities’ failure to abide by the Riyadh Agreement on returning
                          GCC diplomats to Doha and its Complementary Arrangement
                          in 2014, and Qatar’s continued support, funding and hosting of terror
                          groups, primarily Islamic Brotherhood, and its sustained endeavours
                          to promote the ideologies of Daesh and Al Qaeda across its direct
                          and indirect media in addition to Qatar’s violation of the statement
                          issued at the US‑Islamic Summit in Riyadh on May 21st, 2017 on
                          countering terrorism in the region and considering Iran a state spon-
                          sor of terrorism. The UAE measures are taken as well based on Qatari
                          authorities’ hosting of terrorist elements and meddling in the affairs
                          of other countries as well as their support of terror groups — policies
                          which are likely to push the region into a stage of unpredictable con-
                          sequences.”



                        29. According to an announcement posted on the website of the Minis-
                     try of Foreign Affairs and International Co‑operation of the UAE on
                     11 June 2017, the President of the UAE had “instructed the authorities
                     concerned to take into consideration the humanitarian circumstances of
                     Emirati-­Qatari joint families”. The announcement further provided that
                     “the Ministry of the Interior ha[d] set up a telephone line . . . to receive
                     such cases and take appropriate measures to help them”. In a statement

                     17




6 Ord_1221.indb 30                                                                                  4/08/22 08:26

                     85 	              application of the cerd (judgment)

                     dated 5 July 2018, the Ministry of Foreign Affairs and International
                     Co‑operation of the UAE specified that 

                          “[s]ince its announcement on June 5, 2017 . . . the UAE has instituted
                          a requirement for all Qatari citizens overseas to obtain prior permis-
                          sion for entry into the UAE. Permission may be granted for a limited-­
                          duration period, at the discretion of the UAE [G]overnment.”

                       The statement added that
                             “Qatari citizens already resident in the UAE need not apply for
                          permission to continue residence in the UAE. However, all Qatari
                          citizens resident in the UAE are encouraged to obtain prior permis-
                          sion for re-entry into UAE territory. All applications for entry clear-
                          ance may be made through the telephone hotline announced on
                          June 11, 2017.”


                        30. The UAE took certain additional measures relating to Qatari media
                     and speech in support of Qatar. In this regard, on 6 June 2017, the Attor-
                     ney General of the UAE issued a statement indicating that expressions of
                     sympathy for the State of Qatar or objections to the measures taken by
                     the UAE against the Qatari Government were considered crimes punish-
                     able by imprisonment and a fine. The UAE blocked several websites
                     operated by Qatari companies, including those run by Al Jazeera Media
                     Network. On 6 July 2017, the Abu Dhabi Department of Economic
                     Development issued a circular prohibiting the broadcasting of certain
                     television channels operated by Qatari companies.


                        31. On 8 March 2018, Qatar deposited a communication with the Com-
                     mittee on the Elimination of Racial Discrimination (hereinafter the
                     “CERD Committee”) under Article 11 of the Convention, requesting that
                     the UAE take all necessary steps to end the measures enacted and imple-
                     mented since 5 June 2017. According to Article 11, paragraph 1, of
                     CERD, “[i]f a State Party considers that another State Party is not giving
                     effect to the provisions of this Convention, it may bring the matter to the
                     attention of the Committee”. The UAE, through its responses dated
                     29 November 2018, 14 January 2019 and 19 March 2019, requested “the
                     Committee to dismiss Qatar’s Article 11 Communication for lack [of]
                     jurisdiction and/or lack of admissibility”.

                       32. On 11 June 2018, Qatar filed an Application in the Registry of the
                     Court instituting the present proceedings (see paragraph 1 above).
                       33. In its decision on jurisdiction with regard to Qatar’s inter‑State
                     communication, dated 27 August 2019, the CERD Committee con-

                     18




6 Ord_1221.indb 32                                                                                  4/08/22 08:26

                     86 	              application of the cerd (judgment)

                     cluded that “it ha[d] jurisdiction to examine the exceptions of inadmissi-
                     bility raised by the Respondent State” (Decision on the jurisdiction of the
                     Committee over the inter‑State communication submitted by Qatar against
                     the UAE dated 27 August 2019, UN doc. CERD/C/99/3, para. 60). In its
                     decision on the admissibility of the inter‑State communication, also dated
                     27 August 2019, the CERD Committee concluded as follows:

                            “64. In respect of the inter-state communication submitted on
                          8 March 2018 by Qatar against the United Arab Emirates, the Com-
                          mittee rejects the exceptions raised by the Respondent State concern-
                          ing the admissibility of the inter-state communication.
                            65. The Committee requests its Chairperson to appoint, in accord-
                          ance with article 12 (1) of the Convention, the members of an ad hoc
                          Conciliation Commission, which shall make its good offices available
                          to the States concerned with a view to an amicable solution of the
                          matter on the basis of the States parties’ compliance with the Con-
                          vention.” (Decision on the admissibility of the inter-State communi-
                          cation submitted by Qatar against the UAE dated 27 August 2019,
                          UN doc. CERD/C/99/4, paras. 64‑65.)
                        34. By a Note Verbale dated 27 April 2020, addressed by the Perma-
                     nent Mission of the UAE in Geneva to the Office of the High Commis-
                     sioner for Human Rights, the Permanent Mission “note[d] with
                     appreciation the [Office’s] Note Verbale of 9 April 2020 advising that the
                     ad hoc Conciliation Commission has been appointed by the Chair of the
                     Committee, and has been effective since 1 March 2020”.

                                        B. The Jurisdictional Basis Invoked
                                       and the Preliminary Objections Raised
                       35. Qatar asserts that the Court has jurisdiction over its Application
                     pursuant to Article 22 of CERD, which provides:
                             “Any dispute between two or more States Parties with respect to
                          the interpretation or application of this Convention, which is not set-
                          tled by negotiation or by the procedures expressly provided for in this
                          Convention, shall, at the request of any of the parties to the dispute,
                          be referred to the International Court of Justice for decision, unless
                          the disputants agree to another mode of settlement.”

                       36. Qatar and the UAE are parties to CERD. Qatar acceded to this
                     Convention on 22 July 1976 without entering any reservation. The UAE
                     did so on 20 June 1974 without entering any reservation relevant to the
                     present proceedings.
                       37. Qatar contends that there is a dispute between the Parties with
                     respect to the interpretation and application of CERD and that the Par-

                     19




6 Ord_1221.indb 34                                                                                  4/08/22 08:26

                     87 	               application of the cerd (judgment)

                     ties have been unable to settle this dispute despite Qatar’s attempts to
                     negotiate with the UAE.
                        38. At the present stage of these proceedings, the UAE asks the Court
                     to adjudge and declare that the Court lacks jurisdiction to address the
                     claims brought by Qatar on the basis of two preliminary objections. In its
                     first preliminary objection, the UAE maintains that the Court lacks juris-
                     diction ratione materiae over the dispute between the Parties because the
                     alleged acts do not fall within the scope of CERD. In its second prelimi-
                     nary objection, the UAE asserts that Qatar failed to satisfy the proce-
                     dural preconditions of Article 22 of CERD.

                       39. The Court notes that, in its written pleadings, the UAE had also
                     included an objection to admissibility on the ground that Qatar’s claims
                     constitute an abuse of process. However, during the oral proceedings,
                     counsel for the UAE stated that it was not pursuing an allegation of
                     abuse of process at this stage of the proceedings.
                       40. Before addressing the preliminary objections of the UAE, the Court
                     will determine the subject‑matter of the dispute.


                                         II. Subject-­Matter of the Dispute

                        41. Pursuant to Article 40, paragraph 1, of the Statute and Article 38,
                     paragraph 1, of the Rules of Court, an applicant is required to indicate
                     the subject of a dispute in its application. The Rules of Court also require
                     that an application “specify the precise nature of the claim, together with
                     a succinct statement of the facts and grounds on which the claim is based”
                     (Article 38, paragraph 2, of the Rules of Court). A Memorial “shall con-
                     tain a statement of the relevant facts, a statement of law, and the submis-
                     sions” (Article 49, paragraph 1, of the Rules of Court).

                        42. It is for the Court itself to determine on an objective basis the subject‑
                     matter of the dispute between the parties, by isolating the real issue in the
                     case and identifying the object of the applicant’s claims. In doing so, the
                     Court examines the application, as well as the written and oral pleadings
                     of the parties, while giving particular attention to the formulation of the
                     dispute chosen by the applicant. It takes account of the facts that the
                     applicant presents as the basis for its claims. The matter is one of sub-
                     stance, not of form (Application of the International Convention for the
                     Suppression of the Financing of Terrorism and of the International Conven-
                     tion on the Elimination of All Forms of Racial Discrimination (Ukraine v.
                     Russian Federation), Preliminary Objections, Judgment, I.C.J. Reports
                     2019 (II), p. 575, para. 24; Immunities and Criminal Proceedings (Equato-
                     rial Guinea v. France), Preliminary Objections, Judgment, I.C.J. Reports
                     2018 (I), pp. 308‑309, para. 48).

                                                           * *
                     20




6 Ord_1221.indb 36                                                                                       4/08/22 08:26

                     88 	              application of the cerd (judgment)

                        43. According to the Applicant, its “Application concerns a legal dis-
                     pute between Qatar and the UAE regarding the UAE’s deliberate and
                     flagrant violations of the CERD”. It claims that “[t]he UAE has enacted
                     and implemented a series of discriminatory measures directed at Qataris
                     based expressly on their national origin — measures that remain in effect
                     to this day”.
                        44. Qatar further characterizes the subject-­matter of the dispute in the
                     written statement of its observations and submissions on the preliminary
                     objections as follows:
                             “As Qatar explained in its Application, Memorial, and during the
                          provisional measures phase of the proceedings, Qatar’s claims are
                          based on acts and omissions of the UAE that discriminate against
                          Qataris on the basis of national origin and in violation of Arti-
                          cles 2, 4, 5, 6, and 7 of the CERD. These acts and omissions include,
                          in particular, the collective expulsion of Qataris from the UAE pur-
                          suant to its 5 June Directive (the ‘Expulsion Order’); the absolute ban
                          on entry to the UAE by Qataris (the ‘Absolute Travel Ban’), which
                          was later modified by the imposition of a ‘hotline’ and website pro-
                          cedure that continue to restrict Qataris’ entry into the UAE on an
                          arbitrary and discriminatory basis (the ‘Modified Travel Ban’); and
                          the enactment of measures encouraging anti‑Qatari hate propaganda
                          and prejudice, and suppressing Qatari media and speech deemed to
                          support Qatar (including, respectively, the ‘Anti‑Qatari Incitement
                          Campaign’, the ‘Anti‑Sympathy Law’, and the ‘Block on Qatari
                          Media’).”




                        45. Qatar states that the measures it describes as the “expulsion order”
                     and the “travel bans”, by their express reference to Qatari nationals, dis-
                     criminate against Qataris on the basis of their current nationality. It
                     points out that the definition of “racial discrimination” contained in Arti-
                     cle 1, paragraph 1, of CERD includes discrimination on the basis of
                     national origin. Qatar maintains that “nationality” is encompassed within
                     the phrase “national origin”.

                       46. Qatar also alleges that the UAE directly targeted Qatari media cor-
                     porations by blocking access to their websites and broadcasts in all or
                     part of the UAE’s territory. It maintains that these measures were
                     imposed “on racially discriminatory grounds” and that CERD extends to
                     racial discrimination against “institutions”, which it considers to include
                     corporations.


                     21




6 Ord_1221.indb 38                                                                                  4/08/22 08:26

                     89 	              application of the cerd (judgment)

                        47. Qatar also points out that CERD applies to measures that are not
                     framed as distinctions on the basis of a protected ground but have in fact
                     the purpose or effect of racial discrimination. It maintains that, regardless
                     of whether the measures imposed by the UAE are explicitly based on
                     Qatari nationality, they have the purpose or effect of nullifying or impair-
                     ing the rights and freedoms of persons of Qatari national origin, in the
                     sense of their Qatari heritage and culture. It contends that such measures
                     give rise to “indirect discrimination”.

                       48. As one part of its claim of indirect discrimination, Qatar asserts
                     that the measures which discriminate on the basis of current Qatari
                     nationality violate the UAE’s obligations under CERD for another inde-
                     pendent reason, “because they have an unjustifiable disparate impact on
                     individuals of Qatari origin, in the sense of their heritage and culture”.


                        49. As further support for its claim of indirect discrimination, Qatar
                     maintains that a number of measures imposed by the UAE encourage
                     anti‑Qatari propaganda and suppress speech deemed to be in support of
                     Qatar. It refers to the ban on Qatari media corporations as well as a
                     6 June 2017 announcement of the Attorney General of the UAE which
                     stated that persons “expressing sympathy, bias or affection for” the State
                     of Qatar or “objecting to the . . . measures . . . taken [by the UAE] against
                     the Qatari [G]overnment” are considered to have committed crimes pun-
                     ishable by imprisonment and a fine (see paragraph 30 above). Qatar con-
                     tends that, although this statement refers to the “Qatari Government”, it
                     is “clearly understood as a reference to Qatar qua State and Qatar qua
                     Qataris”. Additionally, Qatar alleges that the UAE has attempted to
                     incite discrimination against Qataris, referring to statements in social and
                     traditional media by persons it identifies as officials of the UAE, which it
                     considers to be attributable to the UAE.



                        50. Qatar points out that the UAE’s measures are not exclusively
                     addressed to Qataris on the basis of their current nationality and asserts
                     that it has from the beginning framed its case to include a claim of unjus-
                     tifiable disparate impact. It alleges that the measures imposed by the
                     UAE penalize persons of Qatari national origin based on their identifica-
                     tion with Qatari national traditions and culture, their Qatari accent or
                     their Qatari dress. It further alleges that these measures discriminate
                     against persons who are not Qatari citizens on the basis of their cultural
                     identification as “Qataris”.


                                                          *


                     22




6 Ord_1221.indb 40                                                                                   4/08/22 08:26

                     90 	              application of the cerd (judgment)

                        51. The UAE asserts that the subject‑matter of the dispute is alleged
                     discrimination on the basis of current Qatari nationality, a term that, in
                     its view, is distinct from “national origin”. It contends that claims arising
                     from the measures that Qatar describes as the “expulsion order” and the
                     “travel bans” are founded on differential treatment of persons based on
                     their Qatari nationality.


                        52. The UAE maintains that Qatar seeks to blur the distinction between
                     the terms “nationality” and “national origin” by using the two terms
                     interchangeably and by referring obliquely to “Qataris” in its written and
                     oral pleadings.
                        53. The UAE acknowledges that it has imposed restrictions on websites
                     of some Qatari media corporations, stating that it did so on the basis of
                     content restrictions, pursuant to UAE law. It considers that measures
                     that address corporations do not fall within the definition of racial dis-
                     crimination contained in CERD and thus that Qatar’s claims with respect
                     to the measures to restrict transmissions of Qatari media corporations are
                     outside the scope of CERD.


                        54. The UAE also maintains that the restrictions on Qatari media and
                     the other facts that Qatar invokes in support of its allegations of incite-
                     ment and suppression of free speech, even if established, are not indica-
                     tive of a claim of racial discrimination, but rather must be assessed in the
                     context of the UAE’s conviction that Qatar supports terrorism, extrem-
                     ism and intervention. It points out that Qatar itself frames its allegation
                     of incitement by accusing the UAE of “media attacks on Qatar” and the
                     dissemination of false reports “accusing Qatar of support for terrorism”.
                     It notes that the 6 June 2017 statement of the Attorney General of the
                     UAE relates to persons who express support for the State of Qatar, not
                     to persons of Qatari national origin.



                        55. The UAE accepts that disguised discrimination against members of
                     a protected group would fall within the scope of CERD. However, it con-
                     tends that, in the present case, the subject‑matter of the dispute is limited
                     to alleged direct discrimination on the basis of current nationality and
                     does not extend to “indirect discrimination” because this is not the case
                     that Qatar has pleaded. According to the UAE, Qatar has introduced
                     legal arguments relating to “indirect discrimination” because its claim of
                     direct discrimination on the basis of national origin does not withstand
                     scrutiny.


                                                         * *
                     23




6 Ord_1221.indb 42                                                                                   4/08/22 08:26

                     91 	              application of the cerd (judgment)

                       56. As can be seen from Qatar’s characterization of the subject-­matter
                     of the dispute (see paragraph 44 above), Qatar makes three claims of
                     racial discrimination. The first is its claim arising out of the “travel bans”
                     and “expulsion order”, which make express reference to Qatari nationals.
                     The second is its claim arising from the restrictions on Qatari media cor-
                     porations. Qatar’s third claim is that the measures taken by the UAE,
                     including the measures on which Qatar bases its first and second claims,
                     result in “indirect discrimination” on the basis of Qatari national origin.
                     In order to determine the subject-­matter of the dispute, the Court will
                     consider these three claims in turn.

                        57. As noted above (see paragraph 45), Qatar states that the “expulsion
                     order” and the “travel bans”, by their express reference to Qatari nation-
                     als, discriminate against Qataris on the basis of their current nationality.
                     The UAE acknowledges that these measures differentiate between Qataris
                     and other persons on the basis of their current nationality, but does not
                     agree that the measures violate its obligations under CERD. The Parties’
                     characterization of the basis for the challenged measures is consistent
                     with the text of the measures themselves, which refer, inter alia, to “Qatari
                     residents and visitors”, “Qatari nationals”, “Qataris”, “Qatari citizens”
                     and “travellers holding Qatari passports”.



                        58. As to Qatar’s first claim, taking into account Qatar’s characteriza-
                     tion of these measures and the facts on which it relies in support of its
                     claim that the measures that it describes as the “expulsion order” and the
                     “travel bans” discriminate against Qataris on the basis of their current
                     nationality, in violation of the UAE’s obligations under CERD, as well as
                     the characterization by the Respondent, the Court considers that the Par-
                     ties hold opposing views over this claim.


                        59. With regard to Qatar’s second claim, the Court has noted that the
                     UAE does not deny that it imposed measures to restrict broadcasting and
                     internet programming by certain Qatari media corporations. The Parties
                     disagree, however, on whether those measures directly targeted these
                     media corporations in a racially discriminatory manner, in violation of
                     the UAE’s obligations under CERD.


                        60. As to its third claim, as noted above, Qatar maintains that the subject‑
                     matter of the dispute encompasses Qatar’s assertion that the “expulsion
                     order” and the “travel bans” give rise to “indirect discrimination” against
                     persons of Qatari national origin, independent of the claim of racial dis-
                     crimination on the basis of current nationality. The UAE, however,

                     24




6 Ord_1221.indb 44                                                                                     4/08/22 08:26

                     92 	             application of the cerd (judgment)

                     maintains that this claim of “indirect discrimination” is not part of the
                     case presented in Qatar’s Application.

                        61. The Court observes that the subject‑matter of a dispute is not lim-
                     ited by the precise wording that an applicant State uses in its application.
                     The Rules of Court provide an applicant State with some latitude to
                     develop the allegations in its application, so long as it does not “trans-
                     form the dispute brought before the Court by the application into another
                     dispute which is different in character” (Land and Maritime Boundary
                     between Cameroon and Nigeria (Cameroon v. Nigeria), Preliminary Objec-
                     tions, Judgment, I.C.J. Reports 1998, pp. 318‑319, paras. 98 and 99).

                        62. Qatar’s Application did not expressly set out Qatar’s contention
                     that the “travel bans” and “expulsion order” give rise to “indirect dis-
                     crimination” against Qataris on a basis other than nationality. Qatar
                     explains that it developed this argument in its Memorial in response to
                     arguments made by the UAE during the provisional measures phase of
                     the case. In addition, Qatar’s Request for the indication of provisional
                     measures, filed on the same day as the Application, requested the Court
                     to order that the UAE cease “all conduct that could result, directly or
                     indirectly, in any form of racial discrimination against Qatari individuals
                     and entities”.

                        63. The Court considers that the Rules of Court do not preclude Qatar
                     from refining the legal arguments presented in its Application or advanc-
                     ing new arguments in response to those made by the UAE, thereby mak-
                     ing explicit the contention that the measures that Qatar describes as the
                     “travel bans” and “expulsion order” give rise to “indirect discrimination”
                     against persons of Qatari national origin, in violation of the UAE’s obli-
                     gations under CERD.

                        64. The Court turns next to Qatar’s other allegations of “indirect dis-
                     crimination” against persons of Qatari national origin. Qatar brings these
                     allegations on the basis of the restrictions on Qatari media corporations
                     and other measures that, in its view, attack freedom of expression, incite
                     anti‑Qatari sentiment, and criminalize speech deemed to be in favour of
                     Qatar or critical of the UAE’s policies towards Qatar, as well as state-
                     ments by the UAE or its officials that express or condone anti‑Qatari hate
                     speech and propaganda.


                        65. The Court notes that Qatar made specific references in its Applica-
                     tion to the 6 June 2017 statement by the Attorney General of the UAE,
                     the restrictions on Qatari media corporations, the UAE’s “media defama-
                     tion” campaign against Qatar and alleged statements by UAE officials
                     fostering anti‑Qatari sentiment.


                     25




6 Ord_1221.indb 46                                                                                  4/08/22 08:26

                     93 	             application of the cerd (judgment)

                        66. The Parties address these contentions in their written and oral
                     pleadings. Although Qatar acknowledges that the statement by the
                     Attorney General of the UAE refers to criminal penalties for support-
                     ing the Qatari Government, not Qataris, it asserts that the risk of crim-
                     inal penalties has a chilling effect and potentially alienates Qataris from
                     their Emirati friends and family. It introduces several witness state-
                     ments to substantiate its claims. In support of its contention that the
                     UAE has fostered anti‑Qatari sentiment, Qatar attaches to its Memo-
                     rial a number of social media posts from persons it describes as UAE
                     officials in which the authors criticize Qatar. Qatar claims that these
                     statements formed part of a wider media campaign directed against it.
                     It asserts that this criticism of Qatar has resulted in hate messages
                     directed towards persons of Qatari national origin. Qatar also claims
                     that the restrictions on Qatari media corporations have interfered with
                     the free expression of Qatari ideas and culture in a broader sense and
                     have contributed to the climate of fear which persons of Qatari national
                     origin are said to have experienced as a result of the other measures
                     that the UAE has taken.




                        67. The UAE does not dispute that its Attorney General made the
                     statement to which Qatar objects. It acknowledges that it has made
                     “adverse comments directed towards the State of Qatar and its behav-
                     iour” and that “others within its territory may have made similar com-
                     ments against the State of Qatar”. It does not accept, however, that such
                     comments about another State can give rise to a claim of racial discrimi-
                     nation under CERD. The UAE also refutes Qatar’s allegations of certain
                     instances in which individuals claim to have been arrested, mistreated or
                     to have suffered other negative consequences in the UAE for expressing
                     sympathy with Qatar and adds that in any case the persons concerned are
                     not of Qatari nationality or alleged to be of Qatari national origin. The
                     UAE also argues that, by invoking the restrictions on Qatari media cor-
                     porations in support of its claim of “indirect discrimination”, Qatar has
                     presented a new argument that does not form part of the case pleaded in
                     its Application.



                        68. In its Application, Qatar alleges that the restrictions imposed on
                     Qatari media corporations violate the freedom of expression of Qataris
                     (see paragraphs 64-65 above). As the Court previously noted (see para-
                     graph 63 above), the Rules of Court do not preclude Qatar from refining
                     the legal arguments presented in its Application or advancing new argu-
                     ments.


                     26




6 Ord_1221.indb 48                                                                                 4/08/22 08:26

                     94 	              application of the cerd (judgment)

                        69. Taking into account the Application and the written and oral plead-
                     ings, as well as the facts asserted by Qatar, the Court considers that the
                     Parties hold opposing views over Qatar’s claim that the UAE has engaged
                     in “indirect discrimination” against persons of Qatari national origin, in
                     violation of its obligations under CERD.

                        70. In view of the preceding analysis, the Court concludes that the Par-
                     ties disagree in respect of Qatar’s three claims that the UAE has violated
                     its obligations under CERD: first, the claim that the measures that Qatar
                     describes as the “expulsion order” and the “travel bans”, by their express
                     references to Qatari nationals, discriminate against Qataris on the basis
                     of their current nationality; secondly, the claim that the UAE imposed
                     racially discriminatory measures on certain Qatari media corporations;
                     and thirdly, the claim that the UAE has engaged in “indirect discrimina-
                     tion” against persons of Qatari national origin by taking these measures
                     and other measures summarized in paragraph 64. The Parties’ disagree-
                     ments in respect of these claims form the subject‑matter of the dispute.




                                         III. First Preliminary Objection:
                                          Jurisdiction Ratione Materiae

                        71. The Court will now consider whether it has jurisdiction ratione
                     materiae over the dispute under Article 22 of CERD.
                        72. In order to determine whether the dispute is one with respect to the
                     interpretation or application of CERD, under its Article 22, the Court
                     will examine whether each of the above claims falls within the scope of
                     CERD (Application of the International Convention for the Suppression of
                     the Financing of Terrorism and of the International Convention on the
                     Elimination of All Forms of Racial Discrimination (Ukraine v. Russian
                     Federation), Preliminary Objections, Judgment, I.C.J. Reports 2019 (II),
                     p. 595, paras. 94-95). The Court will address Qatar’s claims in the order
                     mentioned above (see paragraph 70).
                        73. The Court observes that, as far as the first claim of Qatar is con-
                     cerned, the Parties disagree on whether the term “national origin” in
                     Article 1, paragraph 1, of the Convention encompasses current national-
                     ity. In respect of the second claim of Qatar, the Parties disagree on
                     whether the scope of the Convention extends to Qatari media corpora-
                     tions. Finally, in respect of the third claim, the Parties disagree on whether
                     the measures of which Qatar complains give rise to “indirect discrimina-
                     tion” against Qataris on the basis of their national origin. The Court will
                     examine each of these questions with a view to ascertaining whether it has
                     jurisdiction ratione materiae in the present case.


                     27




6 Ord_1221.indb 50                                                                                    4/08/22 08:26

                     95 	              application of the cerd (judgment)

                               A. The Question whether the Term “National Origin”
                                       Encompasses Current Nationality
                        74. Qatar is of the view that the term “national origin”, in the defini-
                     tion of racial discrimination in Article 1, paragraph 1, of the Convention,
                     encompasses current nationality and that the measures of which Qatar
                     complains thus fall within the scope of CERD. The UAE argues that the
                     term “national origin” does not include current nationality and that the
                     Convention does not prohibit differentiation based on the current nation-
                     ality of Qatari citizens, as complained of by Qatar in this case. Thus, the
                     Parties hold opposing views on the meaning and scope of the term
                     “national origin” in Article 1, paragraph 1, of the Convention, which
                     reads:

                            “In this Convention, the term ‘racial discrimination’ shall mean any
                          distinction, exclusion, restriction or preference based on race, colour,
                          descent, or national or ethnic origin which has the purpose or effect
                          of nullifying or impairing the recognition, enjoyment or exercise, on
                          an equal footing, of human rights and fundamental freedoms in the
                          political, economic, social, cultural or any other field of public life.”



                                                          * *

                        75. In order to determine its jurisdiction ratione materiae in this case,
                     the Court will interpret CERD and specifically the term “national origin”
                     in Article 1, paragraph 1, thereof by applying the rules on treaty interpre-
                     tation enshrined in Articles 31 and 32 of the Vienna Convention on the
                     Law of Treaties (hereinafter the “Vienna Convention”). Although that
                     Convention is not in force between the Parties and is not, in any event,
                     applicable to treaties concluded before it entered into force, such as
                     CERD, it is well established that Articles 31 and 32 of the Vienna Con-
                     vention reflect rules of customary international law (Application of the
                     International Convention for the Suppression of the Financing of Terrorism
                     and of the International Convention on the Elimination of All Forms of
                     Racial Discrimination (Ukraine v. Russian Federation), Preliminary
                     Objections, Judgment, I.C.J. Reports 2019 (II), p. 598, para. 106; Immuni-
                     ties and Criminal Proceedings (Equatorial Guinea v. France), Preliminary
                     Objections, Judgment, I.C.J. Reports 2018 (I), pp. 320‑321, para. 91;
                     Question of the Delimitation of the Continental Shelf between Nicaragua
                     and Colombia beyond 200 Nautical Miles from the Nicaraguan Coast
                     (Nicaragua v. Colombia), Preliminary Objections, Judgment, I.C.J. Reports
                     2016 (I), p. 116, para. 33).
                        76. The Court will interpret the term “national origin” by reference,
                     first, to the elements set out in Article 31 of the Vienna Convention,

                     28




6 Ord_1221.indb 52                                                                                     4/08/22 08:26

                     96 	              application of the cerd (judgment)

                     which states the general rule of treaty interpretation. Only then will the
                     Court turn to the supplementary means of interpretation provided for in
                     Article 32 in order to confirm the meaning resulting from that process, or
                     to remove ambiguity or obscurity, or to avoid a manifestly absurd or
                     unreasonable result (Immunities and Criminal Proceedings (Equatorial
                     Guinea v. France), Preliminary Objections, Judgment, I.C.J. Reports
                     2018 (I), p. 321, para. 91; Application of the Convention on the Prevention
                     and Punishment of the Crime of Genocide (Bosnia and Herzegovina v. Ser-
                     bia and Montenegro), Judgment, I.C.J. Reports 2007 (I), pp. 109‑110,
                     para. 160).
                        77. The Court will also examine the practice of the CERD Committee
                     and of regional human rights courts. In their pleadings, the Parties
                     expressed different opinions on that practice in relation to the interpreta-
                     tion of the term “national origin” in Article 1, paragraph 1, of the Con-
                     vention. The Court recalls that, in its jurisprudence, it has taken into
                     account the practice of committees established under human rights con-
                     ventions, as well as the practice of regional human rights courts, in so far
                     as this was relevant for the purposes of interpretation (Ahmadou Sadio
                     Diallo (Republic of Guinea v. Democratic Republic of the Congo), Com-
                     pensation, Judgment, I.C.J. Reports 2012 (I), p. 331, para. 13; pp. 334‑335,
                     para. 24; p. 337, para. 33, and pp. 339‑340, para. 40; Questions relating to
                     the Obligation to Prosecute or Extradite (Belgium v. Senegal), Judgment,
                     I.C.J. Reports 2012 (II), pp. 457‑458, para. 101; Ahmadou Sadio Diallo
                     (Republic of Guinea v. Democratic Republic of the Congo), Merits, Judg-
                     ment, I.C.J. Reports 2010 (II), pp. 663‑664, para. 66; Legal Consequences
                     of the Construction of a Wall in the Occupied Palestinian Territory, Advi-
                     sory Opinion, I.C.J. Reports 2004 (I), p. 179, para. 109, and pp. 192‑193,
                     para. 136).

                     1. The term “national origin” in accordance with its ordinary meaning, read
                        in its context and in the light of the object and purpose of CERD
                        78. The Court recalls that Article 31, paragraph 1, of the Vienna Con-
                     vention provides that “[a] treaty shall be interpreted in good faith in
                     accordance with the ordinary meaning to be given to the terms of the
                     treaty in their context and in the light of its object and purpose”. The
                     Court’s interpretation must take account of all these elements considered
                     as a whole (Maritime Delimitation in the Indian Ocean (Somalia v. Kenya),
                     Preliminary Objections, Judgment, I.C.J. Reports 2017, p. 29, para. 64).

                                                         * *
                       79. According to the UAE, the ordinary meaning of the term “national
                     origin” does not encompass current nationality, because the latter con-
                     cept refers to a legal relationship with a State in the sense of citizenship,
                     whereas national origin denotes “an association with a nation of people,
                     not a State”. In the Respondent’s view, the five authentic texts of “the

                     29




6 Ord_1221.indb 54                                                                                   4/08/22 08:26

                     97 	              application of the cerd (judgment)

                     Convention confirm that the drafters drew a distinction between the term
                     “national origin”, as used in Article 1, paragraph 1, and Article 5 of the
                     Convention, and “nationality”, as used in Article 1, paragraph 3, of the
                     Convention. In its view, the definition of racial discrimination in the Con-
                     vention refers only to characteristics that are inherent and immutable,
                     namely race, colour, descent, or national or ethnic origin. Nationality, on
                     the other hand, is a legal bond that can change over time. Lastly, the
                     Respondent considers that the Convention’s title and Preamble confirm
                     that it does not prohibit differentiation on the basis of an individual’s
                     ­current nationality, since it concerns racial discrimination. According to
                      the Respondent, the Preamble reaffirms the overall aim of bringing racial
                      discrimination to an end and makes no mention of discrimination based
                      on current nationality. It thus argues that the term “national origin” as
                      used in Article 1, paragraph 1, of CERD is “an individual’s permanent
                      association with a particular nation of people” and does not include
                      nationality in the sense of citizenship.

                        80. In Qatar’s view, discrimination based on a person’s current nation-
                     ality falls within the prohibition of racial discrimination provided for in
                     Article 1, paragraph 1, of the Convention. According to the Applicant,
                     the term “national origin” refers to a person belonging to a nation by
                     birth, or to the country from which he or she originates, as well as a per-
                     son’s current nationality or national affiliation. It contends that this term,
                     as reproduced in the different languages of the Convention, does not refer
                     only to the immutable characteristics of a person. Qatar further contends
                     that paragraphs 2 and 3 of Article 1, which exclude from the scope of the
                     Convention any differentiation between citizens and non‑citizens and at
                     the same time prohibit discrimination against any particular nationality,
                     would be deprived of any effet utile if current nationality were not cov-
                     ered by the term “national origin”. Relying on the Preamble, the Appli-
                     cant argues that it was the drafters’ intention that the Convention would
                     not remain static but would form a comprehensive network of protec-
                     tions which would apply to racial discrimination, however it manifests,
                     across different countries, contexts and time periods. According to the
                     Applicant, excluding current nationality from the definition of racial dis-
                     crimination would permit States to put in place any discriminatory policy
                     targeting individuals or groups with the characteristics expressly men-
                     tioned in Article 1, paragraph 1, of the Convention. The adoption of such
                     policies could be justified officially by sole reference to current nationality
                     rather than to the characteristics in question. The Applicant thus con-
                     cludes that the exclusion of nationality‑based discrimination from the
                     scope of the Convention would lead to absurd results wholly at odds with
                     its purpose.



                                                          * *
                     30




6 Ord_1221.indb 56                                                                                     4/08/22 08:26

                     98 	              application of the cerd (judgment)

                        81. As the Court has recalled on many occasions, “[i]nterpretation
                     must be based above all upon the text of the treaty” (Territorial Dispute
                     (Libyan Arab Jamahiriya/Chad), Judgment, I.C.J. Reports 1994, p. 22,
                     para. 41). The Court observes that the definition of racial discrimination
                     in the Convention includes “national or ethnic origin”. These references
                     to “origin” denote, respectively, a person’s bond to a national or ethnic
                     group at birth, whereas nationality is a legal attribute which is within the
                     discretionary power of the State and can change during a person’s life-
                     time (Nottebohm (Liechtenstein v. Guatemala), Second Phase, Judgment,
                     I.C.J. Reports 1955, pp. 20 and 23). The Court notes that the other ele-
                     ments of the definition of racial discrimination, as set out in Article 1,
                     paragraph 1, of the Convention, namely race, colour and descent, are also
                     characteristics that are inherent at birth.


                       82. The Court will next turn to the context in which the term “national
                     origin” is used in the Convention, in particular paragraphs 2 and 3 of
                     Article 1, which provide that:
                            “2. This Convention shall not apply to distinctions, exclusions,
                          restrictions or preferences made by a State Party to this Convention
                          between citizens and non‑citizens.

                             3. Nothing in this Convention may be interpreted as affecting in
                          any way the legal provisions of States Parties concerning nationality,
                          citizenship or naturalization, provided that such provisions do not
                          discriminate against any particular nationality.”


                        83. The Court considers that these provisions support the interpreta-
                     tion of the ordinary meaning of the term “national origin” as not encom-
                     passing current nationality. While according to paragraph 3, the
                     Convention in no way affects legislation concerning nationality, citizen-
                     ship or naturalization, on the condition that such legislation does not dis-
                     criminate against any particular nationality, paragraph 2 provides that
                     any “distinctions, exclusions, restrictions or preferences” between citizens
                     and non‑citizens do not fall within the scope of the Convention. In the
                     Court’s view, such express exclusion from the scope of the Convention of
                     differentiation between citizens and non‑citizens indicates that the Con-
                     vention does not prevent States parties from adopting measures that
                     restrict the right of non‑citizens to enter a State and their right to reside
                     there — rights that are in dispute in this case — on the basis of their cur-
                     rent nationality.

                        84. The Court will now examine the object and purpose of the Conven-
                     tion. The Court has frequently referred to the preamble of a convention
                     to determine its object and purpose (Certain Iranian Assets (Islamic

                     31




6 Ord_1221.indb 58                                                                                   4/08/22 08:26

                     99 	             application of the cerd (judgment)

                     Republic of Iran v. United States of America), Preliminary Objections,
                     Judgment, I.C.J. Reports 2019 (I), p. 28, para. 57, and p. 38, para. 91;
                     Whaling in the Antarctic (Australia v. Japan: New Zealand intervening),
                     Judgment, I.C.J. Reports 2014, p. 251, para. 56; Questions relating to the
                     Obligation to Prosecute or Extradite (Belgium v. Senegal), Judgment,
                     I.C.J. Reports 2012 (II), p. 449, para. 68).
                       85. It is recalled in the Preamble of CERD that
                          “the United Nations has condemned colonialism and all practices of
                          segregation and discrimination associated therewith, in whatever
                          form and wherever they exist, and that the Declaration on the Grant-
                          ing of Independence to Colonial Countries and Peoples of 14 Decem-
                          ber 1960 (General Assembly resolution 1514 (XV)) has affirmed and
                          solemnly proclaimed the necessity of bringing them to a speedy and
                          unconditional end”.
                        86. The Court notes that CERD was drafted against the backdrop of
                     the 1960s decolonization movement, for which the adoption of resolu-
                     tion 1514 (XV) of 14 December 1960 was a defining moment (Legal Con-
                     sequences of the Separation of the Chagos Archipelago from Mauritius
                     in 1965, Advisory Opinion, I.C.J. Reports 2019 (I), p. 132 para. 150). By
                     underlining that “any doctrine of superiority based on racial differentia-
                     tion is scientifically false, morally condemnable, socially unjust and dan-
                     gerous, and that there is no justification for racial discrimination, in
                     theory or in practice, anywhere”, the Preamble to the Convention clearly
                     sets out its object and purpose, which is to bring to an end all practices
                     that seek to establish a hierarchy among social groups as defined by their
                     inherent characteristics or to impose a system of racial discrimination or
                     segregation. The aim of the Convention is thus to eliminate all forms and
                     manifestations of racial discrimination against human beings on the basis
                     of real or perceived characteristics as of their origin, namely at birth.



                        87. CERD, whose universal character is confirmed by the fact that
                     182 States are parties to it, thus condemns any attempt to legitimize racial
                     discrimination by invoking the superiority of one social group over
                     another. Therefore, it was clearly not intended to cover every instance of
                     differentiation between persons based on their nationality. Differentiation
                     on the basis of nationality is common and is reflected in the legislation of
                     most States parties.

                       88. Consequently, the term “national origin” in Article 1, paragraph 1,
                     of CERD, in accordance with its ordinary meaning, read in its context
                     and in the light of the object and purpose of the Convention, does not
                     encompass current nationality.



                     32




6 Ord_1221.indb 60                                                                                  4/08/22 08:26

                     100 	            application of the cerd (judgment)

                     2. The term “national origin” in the light of the travaux préparatoires as a
                        supplementary means of interpretation
                        89. In light of the conclusion above, the Court need not resort to sup-
                     plementary means of interpretation. However, the Court notes that both
                     Parties have carried out a detailed analysis of the travaux préparatoires of
                     the Convention in support of their respective positions on the meaning
                     and scope of the term “national origin” in Article 1, paragraph 1, of the
                     Convention. Considering this fact and the Court’s practice of confirming,
                     when it deems it appropriate, its interpretation of the relevant texts by
                     reference to the travaux préparatoires (see, for example, Application of the
                     International Convention on the Elimination of All Forms of Racial Dis-
                     crimination (Georgia v. Russian Federation), Preliminary Objections,
                     Judgment, I.C.J. Reports 2011 (I), p. 128, para. 142, and pp. 129‑130,
                     para. 147), the Court will examine the travaux préparatoires of CERD in
                     the present case.


                                                         * *
                        90. According to the UAE, the various drafts of the definition of racial
                     discrimination considered by the negotiators of the Convention did not
                     refer to nationality in the political‑legal sense of the term. The Respon-
                     dent recalls that the amendment jointly proposed by the United States of
                     America and France in the course of the work of the Third Committee of
                     the United Nations General Assembly (hereinafter the “Third Commit-
                     tee”), according to which “the expression ‘national origin’ does not mean
                     ‘nationality’ or ‘citizenship’”, was withdrawn in favour of an amendment
                     adopted as the final text of Article 1. The Respondent adds that this with-
                     drawal was justified by the insertion of paragraphs 2 and 3 into the text
                     of Article 1, which the two countries considered “entirely acceptable”.

                        91. Qatar, for its part, asserts that the drafters of the Convention
                     sought a broad and comprehensive definition of racial discrimination,
                     which would leave no vulnerable group without protection, and they did
                     not intend to exclude nationality-based discrimination from its scope.
                     According to the Applicant, the fact that the proposed amendments seek-
                     ing to exclude nationality from the scope of the term “national origin” in
                     the definition of racial discrimination were not adopted confirms that this
                     term encompasses current nationality. As regards the joint amendment of
                     the United States of America and France, which was withdrawn in favour
                     of the current wording of Article 1, Qatar considers that it was in any
                     event limited in scope, since it sought to prevent non‑citizens from avail-
                     ing themselves of certain rights reserved for citizens and in no way sought
                     to exclude differentiation based on current nationality from the scope of
                     the Convention. Thus, in Qatar’s view, the travaux préparatoires confirm
                     that the scope of the Convention extends to discrimination based on cur-

                     33




6 Ord_1221.indb 62                                                                                  4/08/22 08:26

                     101 	             application of the cerd (judgment)

                     rent nationality, in particular where, as in the present case, a State singles
                     out an entire group of non‑citizens for discriminatory treatment.



                                                          * *
                        92. The Court recalls that the Convention was drafted in three stages:
                     first, as part of the work of the Sub‑Commission on Prevention of Dis-
                     crimination and Protection of Minorities (hereinafter the “Sub‑Commis-
                     sion”), then within the Commission on Human Rights (hereinafter the
                     “Commission”) and, finally, within the Third Committee.
                        93. In the view of the Court, the definition of racial discrimination con-
                     tained in the various drafts demonstrates that the drafters did in fact have
                     in mind the differences between national origin and nationality. The
                     Sub‑Commission discussed at length the question whether the definition
                     should refer solely to national origin or should also include nationality.
                     Although some members were in favour of including the term “national-
                     ity” in the first draft definition of racial discrimination, this was only for
                     specific cases of States composed of different nationalities. Indeed, several
                     members of the Sub‑Commission were of the opinion that the Conven-
                     tion should not seek to eliminate all differentiation based on nationality
                     in the political‑legal sense of the term, since in all countries a distinction
                     was made between nationals and aliens. As a result, the draft presented
                     by the Sub‑Commission to the Commission did not refer to current
                     nationality as a basis of racial discrimination:


                             “In this Convention the term ‘racial discrimination’ shall mean any
                          distinction, exclusion, restriction or preference based on race, colour,
                          national or ethnic origin (and in the case of States composed of dif-
                          ferent nationalities discrimination based on such difference) which has
                          the purpose or effect of nullifying or impairing the recognition, enjoy-
                          ment or exercise, on an equal footing, of human rights and funda-
                          mental freedoms in political, economic, social, cultural or any other
                          field of public life set forth inter alia in the Universal Declaration of
                          Human Rights.” (“Draft International Convention on the Elimina-
                          tion of All Forms of Racial Discrimination”, annexed to the Report
                          of the Sixteenth Session of the Sub‑Commission on Prevention of Dis-
                          crimination and Protection of Minorities to the Commission on Human
                          Rights, 13‑31 January 1964, UN doc. E/CN.4/873, E/CN.4/Sub.2/241,
                          11 February 1964, p. 46.)


                       94. The Court notes that the question of the scope of the term “national
                     origin” arose again during the work of the Commission. The Court

                     34




6 Ord_1221.indb 64                                                                                    4/08/22 08:26

                     102 	             application of the cerd (judgment)

                     observes that it is clear from the Commission’s discussions that the
                     expression “national origin” refers not to nationality but to country of
                     origin (United Nations, Commission on Human Rights, Report on the
                     Twentieth Session, 17 February‑18 March 1964, doc. E/3878, E/CN.4/874,
                     pp. 24‑25, para. 85). Accordingly, the draft Convention presented by the
                     Commission to the Third Committee contained the following definition
                     of racial discrimination, which sought to exclude nationality from the
                     scope of the term “national origin”:
                            “In this Convention the term ‘racial discrimination’ shall mean any
                          distinction, exclusion, restriction or preference based on race, colour,
                          [national] or ethnic origin which has the purpose or effect of nullifying
                          or impairing the recognition, enjoyment or exercise, on an equal foot-
                          ing, of human rights and fundamental freedoms in the political, eco-
                          nomic, social, cultural or any other field of public [life]. [In this
                          paragraph the expression ‘national origin’ does not cover the status
                          of any person as a citizen of a given State.]” (Ibid., p. 111; see also
                          United Nations, Commission on Human Rights, Twentieth Session,
                          Summary Record of the 810th Meeting, 13 March 1964, doc. E/CN.4/
                          SR.810, 15 May 1964, p. 5.)


                        95. It emerges from the discussions within the Third Committee that,
                     although it was ultimately decided to retain the term “national origin” in
                     the text of the Convention, this decision was made only in so far as the
                     term refers to persons of foreign origin who are subject to racial discrimi-
                     nation in their country of residence on the grounds of that origin. Several
                     delegations noted that national origin differs from current nationality.

                        96. In the Court’s view, the fact that the amendment of the United States
                     of America and France was not retained (see paragraph 90 above) cannot
                     support the Applicant’s position that the term “national origin” encom-
                     passes current nationality (see United Nations, Official Records of the
                     General Assembly, Twentieth Session, Third Committee, “Draft Interna-
                     tional Convention on the Elimination of All Forms of Racial Discrimina-
                     tion”, doc. A/6181, 18 December 1965, pp. 12‑14, paras. 30‑37). Although
                     the amendment was withdrawn, this was done in order to arrive at a com-
                     promise formula that would enable the text of the Convention to be final-
                     ized, by adding paragraphs 2 and 3 to Article 1 (see the compromise
                     amendment presented by Ghana, India, Kuwait, Lebanon, Mauritania,
                     Morocco, Nigeria, Poland and Senegal, UN doc. A/C.3/L.1238). As the
                     Court has noted (see paragraphs 82‑83 above), paragraphs 2 and 3 of
                     Article 1 provide that the Convention will not apply to differentiation
                     between citizens and non‑citizens and will not affect States’ legislation on
                     nationality, thus fully addressing the concerns expressed by certain dele-
                     gations, including those of the United States of America and France,
                     regarding the scope of the term “national origin” (see the explanations

                     35




6 Ord_1221.indb 66                                                                                    4/08/22 08:26

                     103 	             application of the cerd (judgment)

                     provided by Lebanon in presenting the compromise amendment,
                     United Nations, Official Records of the General Assembly, Twentieth Ses-
                     sion, Third Committee, Summary Record of the 1307th Meeting, held on
                     18 October 1965, doc. A/C.3/SR.1307, p. 95, para. 1 (Lebanon)).


                        97. The Court concludes that the travaux préparatoires as a whole con-
                     firm that the term “national origin” in Article 1, paragraph 1, of the Con-
                     vention does not include current nationality.


                     3. The practice of the CERD Committee
                        98. With regard to the practice of the CERD Committee, the UAE
                     argues that the Committee’s opinions and general recommendations do
                     not constitute subsequent practice or agreement of States parties to
                     CERD regarding the interpretation of the Convention. In particular, the
                     Respondent considers that General Recommendation XXX concerning
                     discrimination against non‑citizens, adopted by the CERD Committee
                     in 2004, does not constitute an interpretation based on the practice of
                     States parties and that, in any event, it is not intended as a general prohi-
                     bition of all differential treatment based on nationality. The Respondent
                     further considers that, according to that text, any differential treatment
                     between different groups of non‑citizens must be assessed “in the light of
                     the objectives and purposes of the Convention”. Finally, as regards the
                     decisions on jurisdiction and admissibility delivered by the CERD Com-
                     mittee in respect of the communication submitted by Qatar, the Respon-
                     dent contends that these decisions are in no way binding on the Court
                     and their reasoning with regard to the interpretation of the term “national
                     origin” is insufficient. It adds that these decisions, whereby the Commit-
                     tee held that measures based on the current nationality of Qatari citizens
                     fell within the scope of the Convention, are based on a single criterion,
                     i.e. the Committee’s “constant practice”, which is inconsistent with the
                     rules of treaty interpretation as reflected in Articles 31 and 32 of the
                     Vienna Convention.

                        99. Qatar, for its part, requests that the Court ascribe great weight to
                     the CERD Committee’s interpretations of the Convention, in keeping
                     with its jurisprudence relating to committees established under other
                     human rights conventions. The Applicant asserts that the CERD Com-
                     mittee, as the guardian of the Convention, has developed a constant prac-
                     tice whereby differentiation based on nationality is capable of constituting
                     racial discrimination within the meaning of the Convention. It notes, in
                     particular, that the CERD Committee found that it was competent to
                     entertain Qatar’s communication concerning the same measures of which
                     it complains in the present case, considering that they were capable of
                     falling within the scope ratione materiae of the Convention. Thus, accord-

                     36




6 Ord_1221.indb 68                                                                                   4/08/22 08:26

                     104 	             application of the cerd (judgment)

                     ing to Qatar, differentiation based on nationality can constitute racial dis-
                     crimination within the meaning of the Convention, in so far as it does not
                     pursue a legitimate aim and is not proportional to the achievement of
                     that aim.

                                                          * *
                       100. The CERD Committee, in its General Recommendation XXX,
                     considered that
                          “differential treatment based on citizenship or immigration status will
                          constitute discrimination if the criteria for such differentiation, judged
                          in the light of the objectives and purposes of the Convention, are not
                          applied pursuant to a legitimate aim, and are not proportional to the
                          achievement of this aim”.
                       The Committee, a body of independent experts established specifically
                     to supervise the application of CERD, relied on this General Recommen-
                     dation when it found that it was competent to examine Qatar’s communi-
                     cation against the UAE and that this communication was admissible
                     (Decision on the admissibility of the inter‑State communication s­ ubmitted
                     by Qatar against the UAE dated 27 August 2019, UN doc. CERD/
                     C/99/4, paras. 53‑63).
                        101. The Court recalls that, in its Judgment on the merits in the Diallo
                     case, to which reference is made in paragraph 77 above, it indicated that
                     it should “ascribe great weight” to the interpretation of the International
                     Covenant on Civil and Political Rights — which it was called upon to
                     apply in that case — adopted by the Human Rights Committee (Ahmadou
                     Sadio Diallo (Republic of Guinea v. Democratic Republic of the Congo),
                     Merits, Judgment, I.C.J. Reports 2010 (II), p. 664, para. 66). In this
                     regard, it also affirmed, however, that it was “in no way obliged, in the
                     exercise of its judicial functions, to model its own interpretation of the
                     Covenant on that of the Committee” (ibid.). In the present case concern-
                     ing the interpretation of CERD, the Court has carefully considered the
                     position taken by the CERD Committee, which is specified in para-
                     graph 100 above, on the issue of discrimination based on nationality. By
                     applying, as it is required to do (see paragraph 75 above), the relevant
                     customary rules on treaty interpretation, it came to the conclusion indi-
                     cated in paragraph 88 above, on the basis of the reasons set out above.


                     4. The jurisprudence of regional human rights courts
                       102. Lastly, both Parties referred in their written and oral pleadings to
                     the jurisprudence of regional human rights courts in their arguments on
                     the meaning and scope of the term “national origin”. In this respect,
                     Qatar invokes the jurisprudence of the European Court of Human Rights,
                     the Inter‑American Court of Human Rights and the African Commission

                     37




6 Ord_1221.indb 70                                                                                     4/08/22 08:26

                     105 	             application of the cerd (judgment)

                     on Human and Peoples’ Rights, which, it contends, have interpreted the
                     term national origin as including nationality. Moreover, the Applicant
                     refers to this jurisprudence to reiterate that discrimination consists in a
                     difference in treatment without legitimate justification and without a rea-
                     sonable relationship of proportionality with the aim to be achieved, which
                     in its view is true of the measures at issue in this case. The Applicant adds
                     that the elements of the definition of discrimination adopted by the
                     CERD Committee are exactly the same as those applied in regional
                     human rights instruments and in general international law, and entail an
                     examination of the legitimacy and proportionality of the measures.



                        103. The UAE disputes the relevance of the jurisprudence of regional
                     human rights courts for the purpose of interpreting the Convention. In its
                     view, the concept of discrimination that has prevailed in general interna-
                     tional human rights law has no bearing on the interpretation of CERD,
                     which is concerned solely with racial discrimination.


                                                          * *
                        104. It is for the Court, in the present case, to determine the scope of
                     CERD, which exclusively concerns the prohibition of racial discrimina-
                     tion on the basis of race, colour, descent, or national or ethnic origin. The
                     Court notes that the regional human rights instruments on which the
                     jurisprudence of the regional courts is based concern respect for human
                     rights without distinction of any kind among their beneficiaries. The rel-
                     evant provisions of these conventions are modelled on Article 2 of the
                     Universal Declaration of Human Rights of 10 December 1948, according
                     to which
                          “[e]veryone is entitled to all the rights and freedoms set forth in this
                          Declaration, without distinction of any kind, such as race, colour, sex,
                          language, religion, political or other opinion, national or social origin,
                          property, birth or other status” (see also Article 14 of the European
                          Convention on Human Rights, entitled “Prohibition of discrimina-
                          tion”; Article 1 of the American Convention on Human Rights; and
                          Article 2 of the African Charter on Human and Peoples’ Rights).


                        While these legal instruments all refer to “national origin”, their pur-
                     pose is to ensure a wide scope of protection of human rights and funda-
                     mental freedoms. The jurisprudence of regional human rights courts
                     based on those legal instruments is therefore of little help for the interpre-
                     tation of the term “national origin” in CERD.


                     38




6 Ord_1221.indb 72                                                                                     4/08/22 08:26

                     106 	             application of the cerd (judgment)

                     5. Conclusion on the interpretation of the term “national origin”
                        105. In light of the above, the Court finds that the term “national ori-
                     gin” in Article 1, paragraph 1, of the Convention does not encompass
                     current nationality. Consequently, the measures complained of by Qatar
                     in the present case as part of its first claim, which are based on the current
                     nationality of its citizens, do not fall within the scope of CERD.


                             B. The Question whether the Measures Imposed by the UAE
                                 on certain Qatari Media Corporations Come within
                                             the Scope of the Convention
                        106. In its second claim, Qatar complains that the measures imposed
                     on certain media corporations in the UAE have infringed the right to
                     freedom of opinion and expression of Qataris. According to the Appli-
                     cant, the UAE has blocked access to news websites and television stations
                     operated by Qatari corporations, including Al Jazeera. In particular,
                     Qatar submits that the effect of closing down Qatari media channels has
                     been to silence sources of independent information that might have miti-
                     gated the racially discriminatory messages disseminated as part of
                     anti‑Qatari hate speech and propaganda. The Applicant submits that the
                     block on Qatari media has not only directly targeted Qatari corporations,
                     but has also infringed the freedom of expression of Qatari ideas and cul-
                     ture and contributed to the climate of fear experienced by Qataris as a
                     result of their Qatari identity being targeted.


                       107. The UAE considers that the Applicant’s claims in respect of Qatari
                     media corporations do not fall within the scope of the Convention. It
                     submits that corporations are not covered by the Convention, which
                     applies only to natural persons. The UAE further submits that while cor-
                     porations may have a nationality, they do not have a national origin. In
                     respect of the allegations made by Qatar, the UAE argues that it has a
                     regulatory framework for media activities, which provides for certain
                     content restrictions that allow the authorities to block the websites of
                     media corporations. It is pursuant to this regulatory framework, which
                     applies to all media corporations operating in the UAE, that the Respon-
                     dent has blocked certain websites of Qatari media corporations.




                                                          * *
                       108. For the present purposes, the Court will examine only whether the
                     measures concerning certain Qatari media corporations, which according
                     to Qatar have been imposed in a racially discriminatory manner, fall

                     39




6 Ord_1221.indb 74                                                                                    4/08/22 08:26

                     107 	             application of the cerd (judgment)

                     within the scope of the Convention. As to the alleged “indirect discrimi-
                     nation” resulting from the effect of the media block on persons of Qatari
                     national origin, the Court will examine that aspect in its analysis of
                     Qatar’s third claim. The Court notes that the Convention concerns only
                     individuals or groups of individuals. This is clear from the various sub-
                     stantive provisions of CERD, which refer to “certain racial or ethnic
                     groups or individuals” (Article 1, paragraph 4), “race or group of per-
                     sons” (Article 4 (a)), or “individuals or groups of individuals” (Arti-
                     cle 14, paragraph 1), as well as its Preamble which refers to racial
                     “discrimination between human beings”. While under Article 2, para-
                     graph 1 (a), of the Convention, “[e]ach State Party undertakes to engage
                     in no act or practice of racial discrimination against persons, groups of
                     persons or institutions”, the Court considers that this reference to “insti-
                     tutions” does not include media corporations such as those in the present
                     case. Read in its context and in the light of the object and purpose of the
                     Convention, the term “institutions” refers to collective bodies or associa-
                     tions, which represent individuals or groups of individuals. Thus, the
                     Court concludes that Qatar’s second claim relating to Qatari media cor-
                     porations does not fall within the scope of the Convention.




                        C. The Question whether the Measures that Qatar Characterizes as
                     “Indirect Discrimination” against Persons of Qatari National Origin Fall
                                        within the Scope of the Convention
                        109. Qatar submits that the “expulsion order” and “travel bans”, as
                     well as other measures taken by the UAE, have had the purpose and
                     effect of discriminating “indirectly” against persons of Qatari national
                     origin in the historical‑cultural sense, namely persons of Qatari birth and
                     heritage, including their spouses, their children and persons otherwise
                     linked to Qatar. According to Qatar, a measure may be considered as
                     “based on” one of the grounds listed in Article 1 if, by its effect, it impli-
                     cates a protected group. It adds that the Convention prohibits both direct
                     discrimination, where a measure expressly distinguishes on the basis of
                     one of the grounds of racial discrimination, and “indirect discrimina-
                     tion”, where a measure results in such a distinction by its effect. As part
                     of the latter claim, Qatar complains of official statements critical of Qatar,
                     including the 6 June 2017 statement of the Attorney General of the UAE,
                     which mentioned criminal penalties for any expression of sympathy
                     towards Qatar. Qatar adds that the UAE has failed to comply with
                     CERD by encouraging and failing to supress anti‑Qatari hate speech and
                     propaganda. The Applicant emphasizes that its complaints are based not
                     on a minimal difference in the treatment of Qatari citizens in the area of
                     immigration controls, but on comprehensive, serious and co‑ordinated

                     40




6 Ord_1221.indb 76                                                                                    4/08/22 08:26

                     108 	             application of the cerd (judgment)

                     discriminatory acts resulting in discrimination against persons of Qatari
                     national origin in the historical‑cultural sense, in particular on the basis
                     of their traditions, culture, accent or dress.




                        110. According to the UAE, there is no question of “indirect” racial
                     discrimination in the present case. It adds that this is not how Qatar pre-
                     sented its complaints in its Application instituting proceedings or in its
                     offer to negotiate dated 25 April 2018, which concerned allegedly discrim-
                     inatory policies directed at Qatari citizens and companies on the sole
                     basis of their Qatari nationality in violation of CERD. It further states
                     that the notion of “indirect discrimination”, in the context of the present
                     Convention, is more specific than in other human rights treaties, since it
                     refers solely to measures which are not discriminatory at face value but
                     are discriminatory in fact and effect. The UAE observes that the 6 June
                     2017 statement by its Attorney General was made in the context of exist-
                     ing legislation, i.e. Federal Decree-Law No. 5 on Combating Cybercrimes
                     dated 13 August 2012, and that there was no criminalizing of sympathy
                     for Qatar. The UAE submits that the various allegations relating to its
                     failure to suppress statements critical of Qatar or the actions of its Gov-
                     ernment, even if they were true, do not fall within the scope ratione
                     ma­teriae of the Convention since it does not constitute racial discrimina-
                     tion on the grounds of race, colour, descent, or national or ethnic origin.




                                                         * *
                        111. The Court recalls that it has already found that the “expulsion
                     order” and “travel bans” of which Qatar complains as part of its first
                     claim do not fall within the scope of CERD, since these measures are
                     based on the current nationality of Qatari citizens, and that such differen-
                     tiation is not covered by the term “national origin” in Article 1, para-
                     graph 1, of the Convention (see paragraph 105 above). The Court will
                     now turn to the question whether these and any other measures as alleged
                     by Qatar are capable of falling within the scope of the Convention, if, by
                     their purpose or effect, they result in racial discrimination against certain
                     persons on the basis of their Qatari national origin.


                       112. The Court first observes that, according to the definition of racial
                     discrimination in Article 1, paragraph 1, of CERD, a restriction may con-

                     41




6 Ord_1221.indb 78                                                                                   4/08/22 08:26

                     109 	             application of the cerd (judgment)

                     stitute racial discrimination if it “has the purpose or effect of nullifying or
                     impairing the recognition, enjoyment or exercise, on an equal footing, of
                     human rights and fundamental freedoms in the political, economic, social,
                     cultural or any other field of public life”. Thus, the Convention prohibits
                     all forms and manifestations of racial discrimination, whether arising
                     from the purpose of a given restriction or from its effect. In the present
                     case, while the measures based on current Qatari nationality may have
                     collateral or secondary effects on persons born in Qatar or of Qatari par-
                     ents, or on family members of Qatari citizens residing in the UAE,
                     this does not constitute racial discrimination within the meaning of the
                     Convention. In the Court’s view, the various measures of which Qatar
                     complains do not, either by their purpose or by their effect, give rise to
                     racial discrimination against Qataris as a distinct social group on the
                     basis of their national origin. The Court further observes that declara-
                     tions criticizing a State or its policies cannot be characterized as racial
                     discrimination within the meaning of CERD. Thus, the Court concludes
                     that, even if the measures of which Qatar complains in support of its
                     “indirect discrimination” claim were to be proven on the facts, they are
                     not capable of constituting racial discrimination within the meaning of
                     the Convention.


                       113. It follows from the above that the Court does not have jurisdiction
                     ratione materiae to entertain Qatar’s third claim, since the measures com-
                     plained of therein by that State do not entail, either by their purpose or
                     by their effect, racial discrimination within the meaning of Article 1, para-
                     graph 1, of the Convention.

                                                D. General Conclusion
                        114. In light of the above, the Court concludes that the first preliminary
                     objection raised by the UAE must be upheld. Having found that it does
                     not have jurisdiction ratione materiae in the present case under Article 22
                     of the Convention, the Court does not consider it necessary to examine
                     the second preliminary objection raised by the UAE. In accordance with
                     its jurisprudence, when its jurisdiction is challenged on diverse grounds,
                     the Court is “free to base its decision on the ground which in its judgment
                     is more direct and conclusive” (Aerial Incident of 10 August 1999 (Paki-
                     stan v. India), Jurisdiction of the Court, Judgment, I.C.J. Reports 2000,
                     p. 24, para. 26; Aegean Sea Continental Shelf (Greece v. Turkey), Judg-
                     ment, I.C.J. Reports 1978, p. 17, para. 40; Certain Norwegian Loans
                     (France v. Norway), Judgment, I.C.J. Reports 1957, p. 25).

                                                             *
                                                         *       *



                     42




6 Ord_1221.indb 80                                                                                     4/08/22 08:26

                     110 	             application of the cerd (judgment)

                       115. For these reasons,
                       The Court,
                       (1) By eleven votes to six,
                       Upholds the first preliminary objection raised by the United Arab Emir-
                     ates;
                       in favour: Vice‑President Xue; Judges Tomka, Abraham, Bennouna, Dono-
                          ghue, Gaja, Crawford, Gevorgian, Salam; Judges ad hoc Cot, Daudet;

                       against: President Yusuf; Judges Cançado Trindade, Sebutinde, Bhandari,
                         Robinson, Iwasawa;
                       (2) By eleven votes to six,
                       Finds that it has no jurisdiction to entertain the Application filed by the
                     State of Qatar on 11 June 2018.
                       in favour: Vice‑President Xue; Judges Tomka, Abraham, Bennouna, Dono-
                          ghue, Gaja, Crawford, Gevorgian, Salam; Judges ad hoc Cot, Daudet;

                       against: President Yusuf; Judges Cançado Trindade, Sebutinde, Bhandari,
                         Robinson, Iwasawa.
                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this fourth day of February, two thousand
                     and twenty‑one, in three copies, one of which will be placed in the archives
                     of the Court and the others transmitted to the Government of the State
                     of Qatar and the Government of the United Arab Emirates, respectively.

                                                         (Signed) Abdulqawi Ahmed Yusuf,
                                                                         President.
                                                              (Signed) Philippe Gautier,
                                                                           Registrar.




                       President Yusuf appends a declaration to the Judgment of the Court;
                     Judges Sebutinde, Bhandari and Robinson append dissenting opinions
                     to the Judgment of the Court; Judge Iwasawa appends a separate opin-
                     ion to the Judgment of the Court; Judge ad hoc Daudet appends a decla-
                     ration to the Judgment of the Court.
                                                                           (Initialled) A.A.Y.
                                                                            (Initialled) Ph.G.



                     43




6 Ord_1221.indb 82                                                                                   4/08/22 08:26

